Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1: Claims 1-12 recite a system, Claims 13-16 recite a method, and Claims 17-20 recite another system and therefore fall into a statutory category.

Step 2A – Prong 1 (Is a Judicial Exception Recited?):

The claims as a whole recites a system, a method, and another system for determining whether a building envelope is allowable for a geographic area of interest based on obtained information, which under its broadest reasonable interpretation, covers concepts related to mental processes.  

In the present case concepts capable of being performed in the human mind (including an observation, evaluation, judgement, opinion), such as for determining whether a building envelope is allowable for a geographic area of interest based on obtained information. The abstract idea portion of the claims is as follows: 

(Claim 1) [A system for real-time analysis of a geographic area of interest comprising: a computing platform constructed and configured for network communication with at least one remote device and at least one database, wherein the computing platform comprises a search module, an analytics module, and a compliance module; wherein the at least one remote device comprises a graphical user interface (GUI), software, memory, and a processor; wherein the software is executed by the processor; wherein the computing platform] is configured to collect and transmit data corresponding to the geographic area of interest; wherein the data corresponding to the geographic area of interest includes geographic data, regulatory data, environmental data, building data, and custom data; wherein the custom data includes building input parameters; wherein [the GUI] is configured to receive the data corresponding to the geographic area of interest; wherein the at least one remote device is configured to transmit data to [the computing platform]; wherein [the computing platform] is configured to, using the data corresponding to the geographic area of interest,[ generate at least one building envelope and at least one 3D view for the geographic area of interest; wherein the at least one 3D view for the geographic area of interest is updated in real- time based on changes in the data corresponding to the geographic area of interest; ] 41Attorney Docket No. 4320-003 wherein [the computing platform] is further configured to generate building analysis data; wherein the building analysis data includes the maximum actual building potential of the geographic area of interest; wherein the maximum actual building potential includes a maximum lot capacity, a maximum density, a maximum building area and a maximum building envelope; wherein [the computing platform] is configured to transmit the at least one building envelope data and the at least one 3D view for the geographic area of interest to the at least one remote device; wherein [the computing platform] is configured to color code the at least one 3D view for the geographic area of interest based on the custom data; wherein the GUI is configured to display the at least one building envelope and the at least one 3D view for the geographic area of interest; wherein the GUI is further configured to display a multiplicity of buildings on the geographic area of interest; wherein the multiplicity of buildings includes the at least one building envelope and preexisting buildings; wherein [the computing platform] is configured to determine if the at least one building envelope is allowable under at least one zoning code and/or at least one environmental factor for the geographic area of interest; wherein the GUI provides for updating the custom data to create updated custom data; wherein [the computing platform] is configured to analyze the updated custom data in real- time; and 42Attorney Docket No. 4320-003wherein [the computing platform] is configured to update the building analysis data in real- time based on the updated custom data.

(Claim 13)
A method for real-time analysis of a geographic area of interest comprising: receiving data about a geographic area of interest, wherein the geographic area of interest data includes geographic data, environmental data, regulatory data, and custom data; calculating, [with a computing platform], at least one building envelope based on the custom data; calculating, [with the computing platform], a maximum actual building potential for a geographic area of interest; determining if the geographic area of interest is operable to support the custom data; wherein [the computing platform] is configured to send an alert to [a graphical user interface (GUI); wherein the GUI] is configured to display the alert when the geographic area of interest is not operable to support the custom data; providing recommendations to change the custom data; wherein the geographic area of interest is operable to support the recommended changes to the custom data; updating the custom data;[ and creating a 3D model of the geographic area of interest with the updated custom data].

(Claim 17)
[A system for real-time analysis of a geographic area of interest comprising: a computing platform constructed and configured for network communication with at least one remote device and at least one database, wherein the computing platform comprises a search module, an analytics module, and a compliance module; wherein the at least one remote device comprises a graphical user interface (GUI), software, memory, and a processor; wherein the software is executed by the processor; wherein the computing platform] is configured to collect and transmit data corresponding to the geographic area of interest; wherein the data corresponding to the geographic area of interest includes geographic data, regulatory data, environmental data, building data, and custom data; wherein the building data includes a building type; wherein [the GUI] is configured to receive the data corresponding to the geographic area of interest; wherein [the at least one remote device] is configured to transmit data to the computing platform; wherein [the computing platform] is further configured to generate building analysis data;  46Attorney Docket No. 4320-003 wherein the building analysis data includes a building envelope and the maximum actual building potential of the geographic area of interest; wherein the maximum actual building potential includes a maximum lot capacity, a maximum density, a maximum building area, and a maximum building envelope; wherein [the computing platform] is configured to determine if the at least one building envelope and the building type are allowable under at least one zoning code and/or at least one environmental factor for the geographic area of interest; wherein [the computing platform] is configured to determine a different building type that is allowable under the at least one zoning code and/or at least one environmental factor; wherein [the GUI] is configured for updating the custom data to create updated custom data; wherein [the computing platform] is configured to analyze the updated custom data in real- time; and wherein [the computing platform] is configured to update the building analysis data in real- time based on the updated custom data where the portions not bracketed recite the abstract idea. 

If a claim limitation, under its broadest reasonable interpretation, covers concepts capable of being performed in the human mind (including an observation, evaluation, judgement, opinion), such as for determining whether a building envelope is allowable for a geographic area of interest based on obtained information, it falls under the Mental Processes grouping of abstract ideas. See MPEP 2106.04.

Accordingly, the claims recite an abstract idea.

Step 2A-Prong 2 (Is the Exception Integrated into a Practical Application?):

The claimed invention as a whole merely describe a system, a method, and another system for determining whether a building envelope is allowable for a geographic area of interest based on obtained information, which under its broadest reasonable interpretation, covers concepts for performing Mental Processes. 

The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process of: processing information ((Claim 1) wherein [the GUI] is configured to receive the data corresponding to the geographic area of interest ; wherein [the computing platform] is configured to, using the data corresponding to the geographic area of interest,41Attorney Docket No. 4320-003 wherein [the computing platform] is further configured to generate building analysis data; wherein the building analysis data includes the maximum actual building potential of the geographic area of interest; wherein the maximum actual building potential includes a maximum lot capacity, a maximum density, a maximum building area and a maximum building envelope; wherein [the computing platform] is configured to color code the at least one 3D view for the geographic area of interest based on the custom data; wherein [the computing platform] is configured to determine if the at least one building envelope is allowable under at least one zoning code and/or at least one environmental factor for the geographic area of interest; wherein the GUI provides for updating the custom data to create updated custom data; wherein [the computing platform] is configured to analyze the updated custom data in real- time; and 42Attorney Docket No. 4320-003wherein [the computing platform] is configured to update the building analysis data in real- time based on the updated custom data ((Claim 13) calculating, [with the computing platform], a maximum actual building potential for a geographic area of interest; determining if the geographic area of interest is operable to support the custom data; providing recommendations to change the custom data; wherein the geographic area of interest is operable to support the recommended changes to the custom data; updating the custom data) ((Claim 17) wherein [the GUI] is configured to receive the data corresponding to the geographic area of interest; wherein [the computing platform] is further configured to generate building analysis data;  46Attorney Docket No. 4320-003 wherein the building analysis data includes a building envelope and the maximum actual building potential of the geographic area of interest; wherein the maximum actual building potential includes a maximum lot capacity, a maximum density, a maximum building area, and a maximum building envelope; wherein [the computing platform] is configured to determine if the at least one building envelope and the building type are allowable under at least one zoning code and/or at least one environmental factor for the geographic area of interest; wherein [the computing platform] is configured to determine a different building type that is allowable under the at least one zoning code and/or at least one environmental factor; wherein [the GUI] is configured for updating the custom data to create updated custom data; wherein [the computing platform] is configured to analyze the updated custom data in real- time; and wherein [the computing platform] is configured to update the building analysis data in real- time based on the updated custom data),  transmitting information ((Claim 1) is configured to collect and transmit data corresponding to the geographic area of interest; wherein the data corresponding to the geographic area of interest includes geographic data, regulatory data, environmental data, building data, and custom data; wherein the custom data includes building input parameters; wherein the at least one remote device is configured to transmit data to [the computing platform]; wherein [the computing platform] is configured to transmit the at least one building envelope data and the at least one 3D view for the geographic area of interest to the at least one remote device; ((Claim 13) receiving data about a geographic area of interest, wherein the geographic area of interest data includes geographic data, environmental data, regulatory data, and custom data; calculating, [with a computing platform], at least one building envelope based on the custom data; wherein [the computing platform] is configured to send an alert to [a graphical user interface (GUI);)  ((Claim 17) is configured to collect and transmit data corresponding to the geographic area of interest; wherein the data corresponding to the geographic area of interest includes geographic data, regulatory data, environmental data, building data, and custom data; wherein the building data includes a building type; wherein [the at least one remote device] is configured to transmit data to the computing platform; and displaying information ((Claim 1)  wherein the GUI is configured to display the at least one building envelope and the at least one 3D view for the geographic area of interest; wherein the GUI is further configured to display a multiplicity of buildings on the geographic area of interest; wherein the multiplicity of buildings includes the at least one building envelope and preexisting buildings. ((Claim 13) wherein the GUI] is configured to display the alert when the geographic area of interest is not operable to support the custom data;). 

Further the specification shows that such components are recited generically.

Applicant recites several components that are equivalent to “apply it” or mere instructions to implement the abstract idea on a computer including:

A system. (See paragraph 108 of the Specification and Figure 39 of the Drawings)
A computing platform. (See paragraph 117 of the Specification)
Network communication. (See paragraph 107 of the Specification)
A remote device. (See paragraphs 107 of the Specification)
A GUI. (See paragraph 67 of the Specification)
Software. (See paragraph 115 of the Specification)
Memory. (See paragraphs 115-116 of the Specification)
A database. (See paragraphs 107 and 118 of the Specification)
A search module. (See paragraph 115 of the Specification)
An analytics module. (See paragraph 115) of the Specification.
A compliance module. (See paragraphs 115 of the Specification)
A processor. (See paragraph 111 of the Specification)

The above additional elements are mere instructions to implement an abstract idea within a computing environment and do not provide for a practical application.

With respect to (Claim 1) generate at least one building envelope and at least one 3D view for the geographic area of interest; wherein the at least one 3D view for the geographic area of interest is updated in real- time based on changes in the data corresponding to the geographic area of interest and (Claim 13) creating a 3D model of the geographic area of interest with the updated custom data the examiner notes that these are also additional elements. The examiner provides further evidence below in the Step 2B Analysis concerning it being well-understood, routine, and conventional.

Step 2B (Does the claim recite additional elements that amount to Significantly More than the Judicial Exception?):

As noted above, the claims as a whole merely describes a system and a device that generally “apply” the concepts discussed in prong 1 above. (See MPEP 2106.05 f (II))  In particular applicant has recited the computing components at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. As the court stated in TLI Communications v. LLC v. AV Automotive LLC, 823 F.3d 607, 613 (Fed. Cir. 2016) merely invoking generic computing components or machinery that perform their functions in their ordinary capacity to facilitate the abstract idea are mere instructions to implement the abstract idea within a computing environment and does not add significantly more to the abstract idea. In particular the steps of generating/creating a 3D view for a geographic area of interest and updating in real-time the 3-D view based on changes in the data to the geographic area of interest is generally well known in the art as disclosed in Rodriguez that discusses how discusses how users may adjust the calibration for a site of interest to determine zoning allowances by generating in real time a building envelope allowable under the zoning code and that results for adjustments are illustrated and updated in real time as is the 3D illustration of the building. (Rodriguez paragraphs 82-83) Additionally, Rodriguez paragraph 157 discusses how the output interfaces can display the 3D volume of the building envelope. See also Fosburgh et al. (US 20090094077) paragraphs 52, 55-56 and 78 discussing the automatic generation of a site plan visualization that can comprise a variety of views include three-dimensional view of the development mix determined for the site where the development mix is used to create the site plan visualization and can be received from a development mix module or other source such as specified by a user, and that the user may manipulate positions, orientations, sizes of structures, or other features displayed in the site visualization plan.  See also Sigaty et al. (US 20130132041) paragraphs 88-90 discusses how users makes selections allowed and the system will render a 3-D massing of a building envelope based on the site selected by a user and the options chosen by a user and that the user can also change/update parameters of the massing envelope. Therefore the steps of generically generating/creating a 3D view for a geographic area of interest and updating in real-time the 3-D view based on changes in the data to the geographic area of interest does not provide for a practical application as presently claimed. 

Accordingly, these additional computer components do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, even when viewed as a whole, nothing in the claim adds significantly more (i.e. an inventive concept) to the abstract idea and as a result the claim is not patent eligible.

Dependent claims 2-12, 14-16, and 18-20 further limit the abstract idea by introducing the field of use limitations which does not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 2-12, 14-16, and 18-20 are also non-statutory subject matter.

Dependent claim 2 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation wherein the computing platform is configured to search a multiplicity of geographic areas of interest based on the at least one zoning code, the at least one building envelope, and the custom data, and wherein the computing platform is configured to determine a geographic area of interest of the multiplicity of geographic areas of interest that best matches the custom data. Further embellishing that the invention is capable of processing information (searching and determining a geographic area of interest that best matches custom data) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 2 is also non-statutory subject matter.

Dependent claim 3 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation wherein the GUI is operable to search for the geographic area of interest based on property dimensions, area, demographics, zoning designation, abutting streets, allowed density, allowed intensity, allowed non-residential uses, allowed height, allowed buildable area, and/or geolocation characteristics. Further embellishing that the invention is capable of processing information (searching for a geographic area of interest) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 3 is also non-statutory subject matter.

Dependent claim 4 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation wherein the computing platform is configured to identify non- compliant custom data, wherein the non-compliant custom data is not allowable under the zoning code and/or the maximum actual building potential, wherein the computing platform is configured to send alerts about the non-compliant custom data to the at least one remote device, wherein the GUI is operable to displays alerts about the non-compliant custom data. Further embellishing that the invention is capable of processing information (identifying non-compliant custom data), transmitting information (sending alerts) and displaying information (display alerts) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 4 is also non-statutory subject matter.

Dependent claim 5 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation wherein the GUI is configured to receive a selection for the geographic area of interest, wherein the computing platform is configured to collect and transmit legal data for the geographic area of interest to the GUI, wherein the GUI is configured to display the legal data, and wherein the legal data includes legal description data, ownership data, neighborhood data, transportation data, and encumbrance data. Further embellishing that the invention is capable of processing information (receive the selection, and collect legal data), transmitting information (transmit the legal data) and display data (display legal data) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 5 is also non-statutory subject matter.

Dependent claim 6 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation wherein the GUI is configured to filter geographic areas of interest by property use, lot size, municipal zoning code, county zoning code, municipal zoning overlay, 43Attorney Docket No. 4320-003 land use, Department of Revenue (DOR) code land use, city future land use, county future land use, last record sale price, and/or last record sale date. Further embellishing that the invention is capable of processing information (filtering geographic area based on criteria) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 6 is also non-statutory subject matter.

Dependent claim 7 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation wherein the GUI is operable to allow modification of the shape, size, height, and width of the at least one 3D view of the geographic area of interest via selecting and dragging elements of the geographic area of interest. Further embellishing that the invention is capable of processing information (allowing modification to a 3D view of an area using selecting and dragging of elements) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 7 is also non-statutory subject matter.

Dependent claim 8 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation wherein the GUI is operable to receive a selection of a multiplicity of geographic areas of interest, wherein the computing platform is configured to analyze individual and combined geographic areas of interest of the multiplicity of geographic areas of interest, and wherein the computing platform is further configured to determine a combination of geographic areas of interest of the multiplicity of geographic areas of interest that are operable to support the at least one building envelope. Further embellishing that the invention is capable of processing information (receipt of the selection, analyzing areas of interest, and determine a combination of areas that can support a building envelope) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 8 is also non-statutory subject matter.

Dependent claim 9 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation wherein the computing platform is configured to color code tracts of the geographic area of interest based on whether or not the tracts of geographic area of interest are operable to support the building input parameters. Further embellishing that the invention is capable of processing information (color coding tracts representative of whether the tracts support the building input parameters) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 9 is also non-statutory subject matter.

Dependent claim 10 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation wherein the GUI is operable to display a multi-tract building, wherein the GUI is operable to allow modification of building elements on individual tracts and/or buildings that comprise the multi-tract building. Further embellishing that the invention is capable of displaying information (display a multi-tract building) and processing information (allow modification of elements of tracts and/or buildings that comprise the multi-tract building) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 10 is also non-statutory subject matter.

Dependent claim 11 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation wherein the computing platform is configured to determine infrastructure demands on the geographic area of interest and wherein the computing platform is configured to recommend changes to increase or decrease the infrastructure demands. Further embellishing that the invention is capable of processing information (determining infrastructure demands for the area and recommend changes to increase or decrease infrastructure demand) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 11 is also non-statutory subject matter.

Dependent claim 12 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation wherein the computing platform is configured to search for a first geographic area of interest within a distance of a second geographic area of interest, and wherein 44Attorney Docket No. 4320-003 the computing platform is configured to determine if a part of the first geographic area of interest is operable to support the at least one building envelope. Further embellishing that the invention is capable of processing information (searching for an area within a distance of a second area and determining a part of the first area can support the building envelope) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 12 is also non-statutory subject matter.

Dependent claim 14 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation wherein the GUI is operable to filter and search at least one geographic area of interest by building parameters; wherein the building parameters include area, density, development, floor area ratio, folio number, jurisdiction, land use type, max height, max lot coverage, minimum lot size, minimum lot width, quantity of properties, quantity of transit routes, quantity of transit stops, street, total property size, water body and water body type. Further embellishing that the invention is capable of processing information (filtering and searching for an area based on building parameters) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 14 is also non-statutory subject matter.

Dependent claim 15 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation wherein the computing platform is configured to provide recommendations for a second geographic area of interest that is operable to support the custom data. Further embellishing that the invention is capable of processing information (providing recommendations for a second area that can support the custom data) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 15 is also non-statutory subject matter.

Dependent claim 16 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation further comprising determining infrastructure demands on a geographic area of interest; wherein the computing platform is configured to recommend changes to increase or decrease infrastructure demands. Further embellishing that the invention is capable of processing information (determining infrastructure demands for the area and recommend changes to increase or decrease infrastructure demand) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 16 is also non-statutory subject matter.

Dependent claim 18 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation wherein the computing platform is configured to search a multiplicity of geographic areas of interest based on the at least one zoning code, the building envelope generated, and the custom data, and wherein the computing platform is configured to determine a geographic area of interest of the multiplicity of geographic areas of interest that best matches the custom data. Further embellishing that the invention is capable of processing information (searching and determining a geographic area of interest that best matches custom data) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 18 is also non-statutory subject matter.

Dependent claim 19 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation wherein the computing platform is configured to identify non- compliant custom data, wherein the non-compliant custom data is not allowable under the zoning code and/or the maximum actual building potential wherein the at least one computing platform 47Attorney Docket No. 4320-003 is configured to send alerts about the non-compliant custom data to the at least one remote device, and wherein the GUI is operable to displays alerts about the non-compliant custom data. Further embellishing that the invention is capable of processing information (identifying non-compliant custom data), transmitting information (sending alerts) and displaying information (display alerts) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 19 is also non-statutory subject matter.

Dependent claim 20 further limits the abstract idea by generally linking the judicial exception to a particular technological environment by introducing the limitation wherein the GUI is operable to display a multi-tract building, wherein the GUI is operable to allow modification of building elements on individual tracts and/or buildings that comprise the multi-tract building. Further embellishing that the invention is capable of displaying information (display a multi-tract building) and processing information (allow modification of elements of tracts and/or buildings that comprise the multi-tract building) in a generic computing environment does not integrate the abstract idea into a practical application or adds significantly more to the abstract idea. Therefore, dependent claim 20 is also non-statutory subject matter.

In conclusion, the claims are directed to the abstract idea of performing Mental Processes (including an observation, evaluation, judgement, opinion), such as, determining whether a building envelope is allowable for a geographic area of interest based on obtained information, it falls under the Mental Processes grouping of abstract ideas. The claims do not provide an inventive concept, because the claims do not recite additional elements or a combination of elements that amount to significantly more than the judicial exception of the claims. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and the collective functions merely provide conventional computer implementation. Therefore, whether taken individually or as an order combination, the claims are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-17, 19-20 are rejected under 35 U.S.C. 102 a(1) as being anticipated by Rodriguez (US 20160110824).

Referring to claim 1, 

Rodriguez, which is directed to determining development potential, discloses:

A system for real-time analysis of a geographic area of interest comprising: a computing platform constructed and configured for network communication with at least one remote device and at least one database, wherein the computing platform comprises a search module, an analytics module, and a compliance module; (Rodriguez paragraph 17 disclosing in a first aspect, a computer-implemented system for determining actual density capacity and/or development potential based on analysis of the zoning code and site-specific factors includes at least one input interface for receiving property information; at least one computer program, stored in non-transitory computer memory and executed by a processor of the computer, Rodriguez paragraph 40 disclosing in addition, the computer program 16 can have a separate input interface 19 that is linked to outside sources (by wired or wireless communication) to update zoning codes used by the computer program 16 after codification. 60 to this end, a user can take a computer, smartphone, tablet or other device (i.e., the local device) to the specific site and, utilizing wireless communication, access a geographical information source to obtain GIS data for the site. The local device can be executing the computer program 16 locally, or computer program 16 can be executed on a remote computer or server in communication with the local device.) 

wherein the at least one remote device comprises a graphical user interface (GUI), software, memory, and a processor; (Rodriguez paragraph 60 disclosing to this end, a user can take a computer, smartphone, tablet or other device (i.e., the local device) to the specific site and, utilizing wireless communication, access a geographical information source to obtain GIS data for the site. The local device can be executing the computer program 16 locally, or computer program 16 can be executed on a remote computer or server in communication with the local device. Rodriguez paragraph 81 disclosing to this end, a user can take a computer, smartphone, tablet or other device (i.e., the local device) to the specific site and, utilizing wireless communication, access a geographical information source to obtain GIS data for the site. The local device can be executing the computer program 16 locally, or computer program 16 can be executed on a remote computer or server in communication with the local device. Rodriguez paragraph 156 disclosing for example, a request 110 can be made using a keyboard of a laptop or tablet, a touchscreen of a mobile device or via another electronic device interface. The request may be received in an input interface of the system 10, which may be a graphical user interface (GUI), a computer or Internet form, virtual radio buttons, etc. In one particular embodiment of the invention, the user initiates a request via an API running on the user's local computing device (i.e., laptop, tablet, smartphone, etc.).)

wherein the software is executed by the processor; (Rodriguez paragraph 17 disclosing at least one computer program, stored in non-transitory computer memory and executed by a processor of the computer)

 wherein the computing platform is configured to collect and transmit data corresponding to the geographic area of interest; (Rodriguez paragraph 156 disclosing once the request is made, the system 10 obtains GIS data electronically (wirelessly, or via a wired connection, as desired) for a specific site indicated in the input interface or by GPS and uses that information to designate a zoning code applicable to the particular site, and to obtain data relating to the particular site (i.e., setbacks, frontages, etc.).

 wherein the data corresponding to the geographic area of interest includes geographic data, regulatory data, environmental data, building data, and custom data;  (Rodriguez paragraph 13 disclosing actual development capacity entails volumetric analysis of zoning regulations in addition to real world limitations that may or may not be included in zoning codes. This includes, but is not limited to, parking, access and circulation, volumetric requirements, environmental constraints (such as FAA height restrictions, flood levels, etc.), access to transportation, legal easements, historical designations and other factors. Rodriguez paragraph 17 disclosing calculate zoning code criteria and assess actual density capacity and/or development potential based on the specific zoning code, regulations and other limitations, using the property information; and at least one output interface for displaying the resulting assessment information. In one particularly preferred embodiment, a geographical information system (GIS) is accessed by the computer, under direction from the at least one computer program to look at conditions for an actual geographic site under investigation. Rodriguez paragraph 52 disclosing FIGS. 11-14 show various types of calibration tables. These tables can be customized by a user based on the specific requirements, laws, etc. of a municipality. Moreover, these tables may be configured to represent databases from which the calculations used in the system are derived. Each of these tables may include data entered into the table relating to Building Configurations, Lot Occupation/Coverage, Setback Configurations, Building Dispositions, Private Frontages, Newly Platted Lots, Infill, Densities, Transferable Building Functions, Transit Overlays, and Civic Zones. Rodriguez paragraph 56 disclosing in using this system, various property parameters are entered by a user. Afterwards, results will indicate whether lot density/type is compliant, as well as indicate possible subdivisions. Lot information is initially input into the system. Such information includes zoning category or designation, lot-width, lot-depth, types of abutting side and rear zones, and right of way dimensions. Selection boxes are also included for a user to indicate whether there is more than one frontage, whether an alley is accessible to the lot. Additional location variables may also be input into the system and include an indication of density increase areas, established setbacks, and distances to TOD's and transit stations. Additional customized options may also be included, depending on the municipality's specifications and include, but are not limited to indications of building certifications and participation in affordable public housing programs. Schematic representations may be included, as shown in FIG. 17, as well as Compliance Indicators. Implemented systems can also include more detailed interfaces having Maximum Lot Capacity, Building Function: Use, and Private Frontage Permitted Sections. Rodriguez paragraph 163 disclosing note that, the system 10 provides a simple input interface wherein the different factors (i.e., zoning, environmental, etc.) affecting the address can be easily tweaked to illustrate the effects that changes in zoning regulations or other factors can have on the actual total capacity available for the Address. For example, the system can be used to automatically calculate an actual area possible for the Address if a zoning variance were obtained for one or more variables under the zoning regulations affecting the Address.)

wherein the custom data includes building input parameters; (Rodriguez paragraph 52 disclosing FIGS. 11-14 show various types of calibration tables. These tables can be customized by a user based on the specific requirements, laws, etc. of a municipality. Moreover, these tables may be configured to represent databases from which the calculations used in the system are derived. Each of these tables may include data entered into the table relating to Building Configurations, Lot Occupation/Coverage, Setback Configurations, Building Dispositions, Private Frontages, Newly Platted Lots, Infill, Densities, Transferable Building Functions, Transit Overlays, and Civic Zones. Rodriguez paragraph 56 disclosing in using this system, various property parameters are entered by a user. Afterwards, results will indicate whether lot density/type is compliant, as well as indicate possible subdivisions. Lot information is initially input into the system. Such information includes zoning category or designation, lot-width, lot-depth, types of abutting side and rear zones, and right of way dimensions. Selection boxes are also included for a user to indicate whether there is more than one frontage, whether an alley is accessible to them lot. Additional location variables may also be input into the system and include an indication of density increase areas, established setbacks, and distances to TOD's and transit stations. Additional customized options may also be included, depending on the municipality's specifications and include, but are not limited to indications of building certifications and participation in affordable public housing programs. Schematic representations may be included, as shown in FIG. 17, as well as Compliance Indicators. Implemented systems can also include more detailed interfaces having Maximum Lot Capacity, Building Function: Use, and Private Frontage Permitted Sections.)

wherein the GUI is configured to receive the data corresponding to the geographic area of interest; (Rodriguez paragraph 82 disclosing more particularly, FIGS. 25 and 26 show screen shots of an exemplary input interface or GUI in which the user adjusts the calibration for a site of interest to determine zoning allowances, i.e., to generate, in real time, a building envelope allowable under the zoning code (i.e., a code compliant building See also Rodriguez paragraph 156 disclosing referring now to FIGS. 1 and 22, there will be described on exemplary method 100 for determining an envelope for a building to be built on a particular site, in accordance with one particular embodiment of the present invention. The method is initiated by a user request made on an input device of the system 10. For example, a request 110 can be made using a keyboard of a laptop or tablet, a touchscreen of a mobile device or via another electronic device interface. The request may be received in an input interface of the system 10, which may be a graphical user interface (GUI), a computer or Internet form, virtual radio buttons, etc.).)

 wherein the at least one remote device is configured to transmit data to the computing platform; (Rodriguez paragraph 60 disclosing in the present embodiment, the conditions of an actual site to be evaluated will be obtained, preferably, by GIS. To this end, a user can take a computer, smartphone, tablet or other device (i.e., the local device) to the specific site and, utilizing wireless communication, access a geographical information source to obtain GIS data for the site. The local device can be executing the computer program 16 locally, or computer program 16 can be executed on a remote computer or server in communication with the local device.)
 
wherein the computing platform is configured to, using the data corresponding to the geographic area of interest, generate at least one building envelope and at least one 3D view for the geographic area of interest; (Rodriguez paragraph 82 disclosing more particularly, FIGS. 25 and 26 show screen shots of an exemplary input interface or GUI in which the user adjusts the calibration for a site of interest to determine zoning allowances, i.e., to generate, in real time, a building envelope allowable under the zoning code (i.e., a code compliant building). In the present preferred embodiments, the building envelope generated in this step sets the maximum values allowable under the zoning code, absent a zoning overlay in conflict with, and taking precedence over, the generally applicable zoning code. Results for adjustments made on the left are illustrated on the right of the screen and are updated in real time, as is the 3D illustration of the building. Rodriguez paragraph 142 disclosing output interfaces or displays 20, 22 and 24 can additionally display other types of information, including graphical information. This Display of Information can include, but is not limited to, one or more of:  Allowable building envelope vs. actual building floor plates; Rodriguez paragraph 157 disclosing if the result is compliant, output interfaces are provided to the user including, but not limited to, displays of the 3D volume of the building envelope (see, for example, 200 of FIG. 25B), the site plan front end and cross section/elevation diagrams. The system 10 then proceeds to calculate the building density according to the zoning code limitations (See, FIG. 23).

wherein the at least one 3D view for the geographic area of interest is updated in real- time based on changes in the data corresponding to the geographic area of interest;  41Attorney Docket No. 4320-003 (Rodriguez paragraphs 82-83 disclosing more particularly, FIGS. 25 and 26 show screen shots of an exemplary input interface or GUI in which the user adjusts the calibration for a site of interest to determine zoning allowances, i.e., to generate, in real time, a building envelope allowable under the zoning code (i.e., a code compliant building). In the present preferred embodiments, the building envelope generated in this step sets the maximum values allowable under the zoning code, absent a zoning overlay in conflict with, and taking precedence over, the generally applicable zoning code. Additionally, changes to the zoning allowances can be effectuated in real time by making changes via the input interface. In the present example, the dimensions of a lot, the frontages, the applicable zoning code and type, among other things, can be selected for use in generating a view of allowances under the selected zoning code. Additionally, sliders can be provided on the left that can be adjusted using a pointing device such as a mouse, or, on a touchscreen, a stylus or finger of the user, to adjust the parameters for a building on a particular site of interest. Results for adjustments made on the left are illustrated on the right of the screen and are updated in real time, as is the 3D illustration of the building. FIGS. 27A and 27B illustrate exemplary input interfaces or GUIs used for calculating and/or modifying, in real time, the actual capacity available for a site entered in the input interface of FIG. 25. As with the input interfaces of FIGS. 25 and 26, FIG. 27 includes sliders and radio buttons (left side) actionable by the user to adjust certain parameters of a site in order to find the actual density capacity results (right side) available for the site, in real time.)

wherein the computing platform is further configured to generate building analysis data; 
(Rodriguez paragraphs 159-160 disclosing if the site is zoned for commercial or office use, the site and zoning data 150 is checked to see if there is a percentage allowed for this use. If so, the system calculates the density for other uses 152. The density calculations 146, 148, 154 are combined to provide all density results 154, which are provided to the user via an output interface displaying allowed density values 156, or via another medium (such as a printout). The density results are additionally provided to a building analysis logic (See, FIG. 24). Referring now to FIG. 24, there is illustrated one particular flow diagram of a method 160 for further analyzing (and displaying 162) the calculated density and physical envelope results based on the information provided by the user 164 when the request was made, or thereafter. More particularly, allowances are calculated 166 based on the zoning code, calibrations, density and physical envelope previously calculated. Additionally, in one embodiment, zoning and calibration information 168 is accessed to determine if parking space is required. If it is determined that parking is required, a parking layout is calculated 170 based on the parking data 172 for the site, including but not limited to, applicable zoning, available space, the type of spaces, the amount of shared parking, etc. The system then determines if the parking layout fits and, if not, triggers a notification system 174 to display a notification of the non-compliancy to the user 176. If the parking layout fits the site, the amount of parking is calculated 178. If the parking calculated is determined to fit the building envelope, the results are displayed to the user in an output interface 180. Otherwise, a notification is provided to the user 176 and the system reverts to manual inputs from the user 164 to adjust the relevant system parameters.)

wherein the building analysis data includes the maximum actual building potential of the geographic area of interest; (Rodriguez paragraph 36 disclosing turning in detail to the drawings, FIG. 1 illustrates schematically a computer implemented system 10 for determining at least one of zoning code compliance or the development potential of a particular site using zoning codes applicable to that site. The system 10 can have different interfaces and complexity, depending on the target audience. Where the target audience is a developer who is not familiar with a particular zoning code, the system 10 can use simplified interfaces. The system 10 includes an input interface 12 for receiving property information 14; a computer program 16 (executed on a computer containing the computer program 16) for calculating zoning code criteria 17 and assessing zoning code compliance and development potential, using the property information 14; and output interfaces 20, 22, 24 for displaying the resulting assessments 26. Rodriguez paragraph 50 additionally, a Maximum Lot Capacity 97, which optionally includes maximum parking space capacity 99, is provided. As discussed herein, actual maximum capacity calculated can differ significantly from the maximum allowable capacity under the zoning code, due to environmental and other factors. As such, the actual maximum capacity may be a lower number than the maximum allowable capacity under the zoning code, knowledge of which is important to the real-estate professional when analyzing the development potential of an area of interest. Rodriguez paragraphs 154-155 disclosing present invention permits a real-estate professional to see the actual capacity of a building 300 that can be built on a site, taking into account all factors, and not merely a compliance with the zoning code. As such, the system 10 of the present invention goes beyond what is provided by systems that determine zoning compliance, by showing the user the actual potential for a site. FIGS. 22-24 show a general logic diagram for a method of calculating actual capacity or density and potential for a specific area in accordance with one particular embodiment of the invention. The method is implemented on a computer of system 10 which is particularly configured by software (i.e., computer program or programs 16) to execute the method.)

wherein the maximum actual building potential includes a maximum lot capacity, a maximum density, a maximum building area and a maximum building envelope; 
(Rodriguez paragraph 17 disclosing in a first aspect, a computer-implemented system for determining actual density capacity and/or development potential based on analysis of the zoning code and site-specific factors includes at least one input interface for receiving property information; at least one computer program, stored in non-transitory computer memory and executed by a processor of the computer, is configured to calculate zoning code criteria and assess actual density capacity and/or development potential based on the specific zoning code, regulations and other limitations, using the property information; Rodriguez paragraph 82 in the present preferred embodiments, the building envelope generated in this step sets the maximum values allowable under the zoning code, absent a zoning overlay in conflict with, and taking precedence over, the generally applicable zoning code. Rodriguez paragraph 112 disclosing the allowance results can include: Maximum developable area size by use; Maximum number of residential/lodging units; Maximum developable area size of Commercial or Office uses; Rodriguez paragraph 158 disclosing the building envelope calculations from FIG. 22 are used to calculate the building density, as shown more particularly in FIG. 23. More particularly, in order to determine density or capacity, the system 10 checks the applicable data 140 to determine and display the property types allowed for the site 142, 144. If residential use and/or lodging are allowed, the residential density allowed under the code is calculated 146. If lodging is allowed, the lodging density is additionally calculated 148. Rodriguez paragraph 162 disclosing FIG. 29F (page 4 of the present exemplary report) illustrates the maximum lot capacity calculated by the system 10 of FIG. 1 for the Address, as allowed by the zoning regulations.)

wherein the computing platform is configured to transmit the at least one building envelope data and the at least one 3D view for the geographic area of interest to the at least one remote device; (Rodriguez paragraph 157 disclosing the resulting calculations are then checked against the zoning code limitations for the site and/or the calibrated limitations to see if the result is compliant 130. If not, a notification system is triggered 132, and an output interface displaying a notification of non-compliancy 134 is provided to the user informing the user that the building envelope is not compliant with the zoning limitations. If the result is compliant, output interfaces are provided to the user including, but not limited to, displays of the 3D volume of the building envelope (see, for example, 200 of FIG. 25B), the site plan front end and cross section/elevation diagrams. The system 10 then proceeds to calculate the building density according to the zoning code limitations (See, FIG. 23). 162 FIG. 29F (page 4 of the present exemplary report) illustrates the maximum lot capacity calculated by the system 10 of FIG. 1 for the Address, as allowed by the zoning regulations. As can be seen, the report can include, among other things, a 3D view of the building envelope generated by the method 100 of FIG. 22.) 

wherein the computing platform is configured to color code the at least one 3D view for the geographic area of interest based on the custom data; (Rodriguez paragraph 162 disclosing FIG. 29F (page 4 of the present exemplary report) illustrates the maximum lot capacity calculated by the system 10 of FIG. 1 for the Address, as allowed by the zoning regulations. As can be seen, the report can include, among other things, a 3D view of the building envelope generated by the method 100 of FIG. 22. In one particular embodiment, the 3D view 200 is color coded as to the permitted uses. In that embodiment, the analysis portion of the report can be correspondingly color coded, for ease of understanding. Other views, such as the site plan (ground level) and elevation may be included, as illustrated by FIG. 29G. Further, the information can be analyzed to produce other types of graphical display, as illustrated in FIG. 29H.)

 wherein the GUI is configured to display the at least one building envelope and the at least one 3D view for the geographic area of interest; (Rodriguez paragraph 162 disclosing FIG. 29F (page 4 of the present exemplary report) illustrates the maximum lot capacity calculated by the system 10 of FIG. 1 for the Address, as allowed by the zoning regulations. As can be seen, the report can include, among other things, a 3D view of the building envelope generated by the method 100 of FIG. 22. In one particular embodiment, the 3D view 200 is color coded as to the permitted uses. In that embodiment, the analysis portion of the report can be correspondingly color coded, for ease of understanding. Other views, such as the site plan (ground level) and elevation may be included, as illustrated by FIG. 29G. Further, the information can be analyzed to produce other types of graphical display, as illustrated in FIG. 29H.)

wherein the GUI is further configured to display a multiplicity of buildings on the geographic area of interest; (Rodriguez paragraph 85 disclosing note that, although the discussion herein relates to a specific site, the system 10 can be used to calculate multiple properties/parcels as a single development, also known as a land assemblage, if desired. Alternatively, the system 10 can be used to calculate multiple properties as multiple developments in order to calculate development capacity in larger areas, neighborhoods, or districts. Rodriguez paragraph 161 disclosing FIGS. 29A-29K illustrate one particular example of a report that can be provided to the user for determining the actual density capacity, and thus, the development potential, of a site or sites, based on the zoning codes and other factors affecting the site or sites. In one particular embodiment of the invention, the report is printed as a hardcopy, although digital copies may and are preferably also provided. As can be seen more particularly from FIGS. 29C-29K, the system 10 analyzes information of a particular site “Address” in the city of Miami, to determine the allowed uses under the applicable zoning code and to perform a maximum capacity analysis for the particular site. As shown in FIG. 29C, the report of the present preferred embodiment includes information about Address obtained from Google® Earth and/or geographic information systems (GIS) and/or another mapping service.)

wherein the multiplicity of buildings includes the at least one building envelope and preexisting buildings; (Rodriguez paragraph 161 disclosing FIGS. 29A-29K illustrate one particular example of a report that can be provided to the user for determining the actual density capacity, and thus, the development potential, of a site or sites, based on the zoning codes and other factors affecting the site or sites. In one particular embodiment of the invention, the report is printed as a hardcopy, although digital copies may and are preferably also provided. As can be seen more particularly from FIGS. 29C-29K, the system 10 analyzes information of a particular site “Address” in the city of Miami, to determine the allowed uses under the applicable zoning code and to perform a maximum capacity analysis for the particular site. As shown in FIG. 29C, the report of the present preferred embodiment includes information about Address obtained from Google® Earth and/or geographic information systems (GIS) and/or another mapping service. As can be seen from FIG. 29D, in addition to the applicable zoning code (i.e., Miami 21 of May 2015), the system additionally considers other ordinances and/or environmental factors that affect the allowable density for the city. In the example illustrate, the site Address is located a predetermined distance to the Metro rail and Metro Mover, and thus, the capacity is affected by municipal regulations for capacity near these conveyances, in addition to the applicable zoning code for the zone Miami21. Similarly, the property Address is within a CBD density increase “overlay” area (e.g., Parcel Zoning T6-80-0), which permits a much higher residential density than the originally allowed density in this zone. Thus, the CBD density increase regulations overlay (i.e., take precedence over) the general zoning code Miami21 for items governed by the overlay. FIG. 29E (page 3 of the present exemplary report) illustrates the allowed uses for the Address and the coding indicating from where the allowance arises.)

wherein the computing platform is configured to determine if the at least one building envelope is allowable under at least one zoning code and/or at least one environmental factor for the geographic area of interest; (Rodriguez paragraph 41 disclosing based upon the calculated parameters, the system 10 further provides output interfaces 20, 22 which provide, by display or otherwise, information to the user including assessment 26 of the zoning code compliance. Output interfaces 20, 22 can include, but are not limited to, printers, computer monitors and/or screens coupled to cell phones, tablet devices, etc. A first output interface 20 will display, for example, whether the proposed property information 14 complies with lot density ranges and community types, which are codified with the specified zoning code, and what options may be available in compliance with the specified zoning code. Rodriguez paragraph 45 disclosing in this example, the employee would enter, manually and/or by electronic data transfer from a source of geographical data, all of the specific parameters required for a permit application. After input, the system would indicate in real-time whether or not the parameters are in compliance with the codified zoning code. If the parameters are non-compliant, then the system will be configured to display the reason(s) for non-compliance and whether the parameters could be modified upon application of a variance. Rodriguez paragraph 55 disclosing FIGS. 17-21 show interfaces from an implemented system for determining zoning code compliance or development potential of a site based on the zoning codes applicable to that site. The system implements a code, which sets forth municipally sanctioned standards for specified zones and refers to the municipality's zoning map. The map illustrates designated zones for each property type, which is regulated by the code. In use, the system includes two primary steps for those interested in assessing zoning code compliance or determining development potential of the site. Rodriguez paragraph 82 disclosing more particularly, FIGS. 25 and 26 show screen shots of an exemplary input interface or GUI in which the user adjusts the calibration for a site of interest to determine zoning allowances, i.e., to generate, in real time, a building envelope allowable under the zoning code (i.e., a code compliant building). In the present preferred embodiments, the building envelope generated in this step sets the maximum values allowable under the zoning code, absent a zoning overlay in conflict with, and taking precedence over, the generally applicable zoning code. Additionally, changes to the zoning allowances can be effectuated in real time by making changes via the input interface. In the present example, the dimensions of a lot, the frontages, the applicable zoning code and type, among other things, can be selected for use in generating a view of allowances under the selected zoning code. Additionally, sliders can be provided on the left that can be adjusted using a pointing device such as a mouse, or, on a touchscreen, a stylus or finger of the user, to adjust the parameters for a building on a particular site of interest. Results for adjustments made on the left are illustrated on the right of the screen and are updated in real time, as is the 3D illustration of the building.)

wherein the GUI provides for updating the custom data to create updated custom data; (
Rodriguez paragraph 82 disclosing more particularly, FIGS. 25 and 26 show screen shots of an exemplary input interface or GUI in which the user adjusts the calibration for a site of interest to determine zoning allowances, i.e., to generate, in real time, a building envelope allowable under the zoning code (i.e., a code compliant building). In the present preferred embodiments, the building envelope generated in this step sets the maximum values allowable under the zoning code, absent a zoning overlay in conflict with, and taking precedence over, the generally applicable zoning code. Additionally, changes to the zoning allowances can be effectuated in real time by making changes via the input interface. In the present example, the dimensions of a lot, the frontages, the applicable zoning code and type, among other things, can be selected for use in generating a view of allowances under the selected zoning code. Additionally, sliders can be provided on the left that can be adjusted using a pointing device such as a mouse, or, on a touchscreen, a stylus or finger of the user, to adjust the parameters for a building on a particular site of interest. Results for adjustments made on the left are illustrated on the right of the screen and are updated in real time, as is the 3D illustration of the building.)

wherein the computing platform is configured to analyze the updated custom data in real- time; (Rodriguez paragraph 82 disclosing more particularly, FIGS. 25 and 26 show screen shots of an exemplary input interface or GUI in which the user adjusts the calibration for a site of interest to determine zoning allowances, i.e., to generate, in real time, a building envelope allowable under the zoning code (i.e., a code compliant building). In the present preferred embodiments, the building envelope generated in this step sets the maximum values allowable under the zoning code, absent a zoning overlay in conflict with, and taking precedence over, the generally applicable zoning code. Additionally, changes to the zoning allowances can be effectuated in real time by making changes via the input interface. In the present example, the dimensions of a lot, the frontages, the applicable zoning code and type, among other things, can be selected for use in generating a view of allowances under the selected zoning code. Additionally, sliders can be provided on the left that can be adjusted using a pointing device such as a mouse, or, on a touchscreen, a stylus or finger of the user, to adjust the parameters for a building on a particular site of interest. Results for adjustments made on the left are illustrated on the right of the screen and are updated in real time, as is the 3D illustration of the building.)

and 42Attorney Docket No. 4320-003wherein the computing platform is configured to update the building analysis data in real- time based on the updated custom data. (Rodriguez paragraph 82 disclosing more particularly, FIGS. 25 and 26 show screen shots of an exemplary input interface or GUI in which the user adjusts the calibration for a site of interest to determine zoning allowances, i.e., to generate, in real time, a building envelope allowable under the zoning code (i.e., a code compliant building). In the present preferred embodiments, the building envelope generated in this step sets the maximum values allowable under the zoning code, absent a zoning overlay in conflict with, and taking precedence over, the generally applicable zoning code. Additionally, changes to the zoning allowances can be effectuated in real time by making changes via the input interface. In the present example, the dimensions of a lot, the frontages, the applicable zoning code and type, among other things, can be selected for use in generating a view of allowances under the selected zoning code. Additionally, sliders can be provided on the left that can be adjusted using a pointing device such as a mouse, or, on a touchscreen, a stylus or finger of the user, to adjust the parameters for a building on a particular site of interest. Results for adjustments made on the left are illustrated on the right of the screen and are updated in real time, as is the 3D illustration of the building.)

Referring to claim 3,

Rodriguez further discloses wherein the GUI is operable to search for the geographic area of interest based on property dimensions, area, demographics, zoning designation, abutting streets, allowed density, allowed intensity, allowed non-residential uses, allowed height, allowed buildable area, and/or geolocation characteristics.  (Rodriguez paragraphs 37-38 disclosing user, such as a developer or a municipal employee, will initially input property information 14 into an input interface 12. Other contemplated input interfaces include Google® Earth, Google® Maps and/or geographic information systems (GIS) or another mapping service. Preferably, the system 10 is configured to extract basic lot information from geographically based sources or systems 11. Users can navigate to a property, using these geographically based systems 11 and link with the system 10 such that all necessary property information is extracted. The property information 14, includes, but is not limited to, a zoning category, zoning designation or Density Zone specifier, lot width, lot depth, primary right-of-ways (ROW), community type, and property surroundings. Rodriguez paragraph 142 disclosing output interfaces or displays 20, 22 and 24 can additionally display other types of information, including graphical information. This Display of Information can include, but is not limited to, one or more of: Site plan; Individual level-by-level plan; Multiple building elevations; Multiple Sections; Isometric 3D views; Sectional 3D views; Allowable building envelope vs. actual building floor plates; Pannable and zoomable 3D on maps; Statistics charts; Demographic Statistics; and Building metrics. Rodriguez paragraph 157 The information is used to generate a physical building envelope for a building or buildings that is allowable, according to the zoning codes, for a site or sites (i.e., an area of interest). )

Referring to claim 4,

Rodriguez further discloses wherein the computing platform is configured to identify non- compliant custom data, wherein the non-compliant custom data is not allowable under the zoning code and/or the maximum actual building potential, wherein the computing platform is configured to send alerts about the non-compliant custom data to the at least one remote device, wherein the GUI is operable to displays alerts about the non-compliant custom data.  (Rodriguez paragraph 45 disclosing in this example, the employee would enter, manually and/or by electronic data transfer from a source of geographical data, all of the specific parameters required for a permit application. After input, the system would indicate in real-time whether or not the parameters are in compliance with the codified zoning code. If the parameters are non-compliant, then the system will be configured to display the reason(s) for non-compliance and whether the parameters could be modified upon application of a variance. Additionally, system 10 can include a warning system that alerts the user of potential issues that may result in a development that is not compliant with the regulations. Rodriguez paragraph 157 disclosing if not, a notification system is triggered 132, and an output interface displaying a notification of non-compliancy 134 is provided to the user informing the user that the building envelope is not compliant with the zoning limitations. If the result is compliant, output interfaces are provided to the user including, but not limited to, displays of the 3D volume of the building envelope (see, for example, 200 of FIG. 25B), the site plan front end and cross section/elevation diagrams.)

Referring to claim 5,

Rodriguez further discloses wherein the GUI is configured to receive a selection for the geographic area of interest, wherein the computing platform is configured to collect and transmit legal data for the geographic area of interest to the GUI, wherein the GUI is configured to display the legal data, and wherein the legal data includes legal description data, ownership data, neighborhood data, transportation data, and encumbrance data.  (Rodriguez paragraph 7 disclosing Model form-based codes, such as the SmartCode developed by Duany Plater Zyberk & Company, are frequently adopted by municipalities to create neighborhoods that incorporate character and reflect community vision. Rodriguez paragraph 13 disclosing actual development capacity entails volumetric analysis of zoning regulations in addition to real world limitations that may or may not be included in zoning codes. This includes, but is not limited to, parking, access and circulation, volumetric requirements, environmental constraints (such as FAA height restrictions, flood levels, etc.), access to transportation, legal easements, historical designations and other factors. The examiner is interpreting that the legal easements comprises an owner associated with who is the rightful holder of the legal easements and includes a description of what the easement actually is.)

Referring to claim 6,

Rodriguez further discloses wherein the GUI is configured to filter geographic areas of interest by property use, lot size, municipal zoning code, county zoning code, municipal zoning overlay, 43Attorney Docket No. 4320-003 land use, Department of Revenue (DOR) code land use, city future land use, county future land use, last record sale price, and/or last record sale date. (Rodriguez paragraph 42 disclosing however, the second output interface 22 does include additional information related to the property site and density zone, such as maximum building height and lot coverage. This second interface 22 further refines the initial information displayed in the first output interface 20. Moreover, in this interface 22, a user may test several mixes of uses such as commercial, lodging, retail, and residential. Rodriguez paragraph 46 disclosing left side of FIG. 2 show interfaces displaying inputted property information 14 such as lot information 30, community type 40, and building information 50. In this particular example, the Lot Information Section has areas for zoning designation, lot-width, lot-depth, dimensions for primary right-of-ways, and rear or alley right-of-ways. This section also includes selection boxes or check boxes 32, which allow a user to indicate whether the lot is a full block lot and/or an irregular lot. The Community Type Section 40 of the present example also includes selection boxes 42, which allow a user to indicate whether the community type is a Transit-Oriented Development (TOD) or Transfer of Development Rights (“TDR”) Purchased type. This Section also includes selection boxes 52 where a user may input whether the building is Single Family Residential or whether the building includes a Parking Structure. Rodriguez paragraph 157 disclosing the information is used to generate a physical building envelope for a building or buildings that is allowable, according to the zoning codes, for a site or sites (i.e., an area of interest). The system 10 accesses the applicable zoning code data 112 for the site and any calibration data 114 indicated by the user via the calibration input interfaces of the system 10 to perform calculations necessary to generate the building physical envelope.)

Referring to claim 7,

Rodriguez further discloses wherein the GUI is operable to allow modification of the shape, size, height, and width of the at least one 3D view of the geographic area of interest via selecting and dragging elements of the geographic area of interest.  (Rodriguez paragraph 111 disclosing the system is additionally configured to receive and work with GIS data and/or GIS shapes imported from a remote source, or dimensions can be manually input, as desired. Additionally, if desired, the system 10 can import pre-drawn polygons or work with a computer aided drawing program, such as AutoCAD®, to import buildings or new or existing neighborhood plans that can then be modeled for capacity and allowable use in accordance with the zoning limitations for the site or sites.)

Referring to claim 8,

Rodriguez further discloses wherein the GUI is operable to receive a selection of a multiplicity of geographic areas of interest, wherein the computing platform is configured to analyze individual and combined geographic areas of interest of the multiplicity of geographic areas of interest, and wherein the computing platform is further configured to determine a combination of geographic areas of interest of the multiplicity of geographic areas of interest that are operable to support the at least one building envelope.  (Rodriguez paragraph 157 disclosing in order to determine the development potential and zoning compliance of a particular site, the system 10 utilizes the data for a particular site obtained from public data, geographical services and manual inputs, to determine zoning limitations and uses that fit within those zoning limitations for a particular site. The information is used to generate a physical building envelope for a building or buildings that is allowable, according to the zoning codes, for a site or sites (i.e., an area of interest). The system 10 accesses the applicable zoning code data 112 for the site and any calibration data 114 indicated by the user via the calibration input interfaces of the system 10 to perform calculations necessary to generate the building physical envelope. Rodriguez paragraph 161 disclosing  As can be seen more particularly from FIGS. 29C-29K, the system 10 analyzes information of a particular site “Address” in the city of Miami, to determine the allowed uses under the applicable zoning code and to perform a maximum capacity analysis for the particular site)

Referring to claim 9,

Rodriguez further discloses wherein the computing platform is configured to color code tracts of the geographic area of interest based on whether or not the tracts of geographic area of interest are operable to support the building input parameters.  (Rodriguez paragraph 162 disclosing FIG. 29F (page 4 of the present exemplary report) illustrates the maximum lot capacity calculated by the system 10 of FIG. 1 for the Address, as allowed by the zoning regulations. As can be seen, the report can include, among other things, a 3D view of the building envelope generated by the method 100 of FIG. 22. In one particular embodiment, the 3D view 200 is color coded as to the permitted uses. In that embodiment, the analysis portion of the report can be correspondingly color coded, for ease of understanding. Other views, such as the site plan (ground level) and elevation may be included, as illustrated by FIG. 29G. Further, the information can be analyzed to produce other types of graphical display, as illustrated in FIG. 29H.)

Referring to claim 10,

Rodriguez further discloses wherein the GUI is operable to display a multi-tract building, wherein the GUI is operable to allow modification of building elements on individual tracts and/or buildings that comprise the multi-tract building.  (Rodriguez paragraph 42 disclosing This second interface 22 further refines the initial information displayed in the first output interface 20. Moreover, in this interface 22, a user may test several mixes of uses such as commercial, lodging, retail, and residential. And, in this interface, a user may optionally “test” additional options such as the addition of a parking structure or nearby area for parking. Rodriguez paragraph 43 disclosing the additional software or computer-executed code is configured to determine proposals for re-zoning a property, using different mixtures of zoning densities, open spaces, and infrastructure areas. Each density zone will display, for example, an estimated number of dwelling units based on the allowed density within each zone. Rodriguez paragraph 45 disclosing in this example, the employee would enter, manually and/or by electronic data transfer from a source of geographical data, all of the specific parameters required for a permit application. After input, the system would indicate in real-time whether or not the parameters are in compliance with the codified zoning code. If the parameters are non-compliant, then the system will be configured to display the reason(s) for non-compliance and whether the parameters could be modified upon application of a variance. Additionally, system 10 can include a warning system that alerts the user of potential issues that may result in a development that is not compliant with the regulations. Rodriguez paragraph 46 disclosing the Building Information Section 50 provides an input interface for Total Built Area, Footprint Area, Building Stories, Primary Frontage Length, Building Type, Frontage Type, Residential Units, Lodging Room, Office Area, Retail Area, Parking Lot Area, and the number of Off-Street and On-Street Parking Spaces. This Section also includes selection boxes 52 where a user may input whether the building is Single Family Residential or whether the building includes a Parking Structure. )

Referring to claim 11,

Rodriguez further discloses wherein the computing platform is configured to determine infrastructure demands on the geographic area of interest and wherein the computing platform is configured to recommend changes to increase or decrease the infrastructure demands.  (Rodriguez paragraph 45 disclosing in this example, the employee would enter, manually and/or by electronic data transfer from a source of geographical data, all of the specific parameters required for a permit application. After input, the system would indicate in real-time whether or not the parameters are in compliance with the codified zoning code. If the parameters are non-compliant, then the system will be configured to display the reason(s) for non-compliance and whether the parameters could be modified upon application of a variance. Additionally, system 10 can include a warning system that alerts the user of potential issues that may result in a development that is not compliant with the regulations. Rodriguez paragraph 51 disclosing the example shown in FIG. 10, an input area may be provided such that a user may enter Property Area and/or Community Types. Calculation Area/% Reductions Section may be also included based upon the Existing Infrastructure Area and/or percentages of Proposed Preservation, Proposed Infrastructure, and Proposed Civic Space. A separate Indicator may also be used to signal whether or not a Community Unit is compliant. Rodriguez paragraph 107 disclosing some of the values users can immediately see as a result of a calibration, based on potential zoning changes, include, but are not limited to: Changes in taxable value; Value of developable land in current market rates for that geospatial point; Changes in infrastructure demands, such as electricity, water, sewer, roads; Potential residential and daytime populations; Changes in parking; and Non-compliancy of lots or lots having limited development potential. Rodriguez paragraph 128 disclosing additionally, the output interfaces 20, 22, 24 can include reports on other elements generated by the system according to specific site information and zoning codes, such as, for example, Value Results, Infrastructure Demands and Display of Information. For example, a Value Results report provided via one of output interfaces 20, 22, 24 can include, but is not limited to, reporting:)

Referring to claim 12,

Rodriguez further discloses wherein the computing platform is configured to search for a first geographic area of interest within a distance of a second geographic area of interest, and wherein 44Attorney Docket No. 4320-003 the computing platform is configured to determine if a part of the first geographic area of interest is operable to support the at least one building envelope. (Rodriguez paragraph 82 disclosing More particularly, FIGS. 25 and 26 show screen shots of an exemplary input interface or GUI in which the user adjusts the calibration for a site of interest to determine zoning allowances, i.e., to generate, in real time, a building envelope allowable under the zoning code (i.e., a code compliant building). In the present preferred embodiments, the building envelope generated in this step sets the maximum values allowable under the zoning code, absent a zoning overlay in conflict with, and taking precedence over, the generally applicable zoning code. Rodriguez paragraph 161-162 As can be seen more particularly from FIGS. 29C-29K, the system 10 analyzes information of a particular site “Address” in the city of Miami, to determine the allowed uses under the applicable zoning code and to perform a maximum capacity analysis for the particular site. As shown in FIG. 29C, the report of the present preferred embodiment includes information about Address obtained from Google® Earth and/or geographic information systems (GIS) and/or another mapping service. As can be seen from FIG. 29D, in addition to the applicable zoning code (i.e., Miami 21 of May 2015), the system additionally considers other ordinances and/or environmental factors that affect the allowable density for the cite. In the example illustrate, the site Address is located a predetermined distance to the Metro rail and Metro Mover, and thus, the capacity is affected by municipal regulations for capacity near these conveyances, in addition to the applicable zoning code for the zone Miami21. Similarly, the property Address is within a CBD density increase “overlay” area (e.g., Parcel Zoning T6-80-0), which permits a much higher residential density than the originally allowed density in this zone. Thus, the CBD density increase regulations overlay (i.e., take precedence over) the general zoning code Miami21 for items governed by the overlay. FIG. 29E (page 3 of the present exemplary report) illustrates the allowed uses for the Address and the coding indicating from where the allowance arises. FIG. 29F (page 4 of the present exemplary report) illustrates the maximum lot capacity calculated by the system 10 of FIG. 1 for the Address, as allowed by the zoning regulations. As can be seen, the report can include, among other things, a 3D view of the building envelope generated by the method 100 of FIG. 22.)

Referring to claim 13,

Rodriguez further discloses

A method for real-time analysis of a geographic area of interest comprising: receiving data about a geographic area of interest, wherein the geographic area of interest data includes geographic data, environmental data, regulatory data, and custom data; ((Rodriguez paragraph 13 disclosing actual development capacity entails volumetric analysis of zoning regulations in addition to real world limitations that may or may not be included in zoning codes. This includes, but is not limited to, parking, access and circulation, volumetric requirements, environmental constraints (such as FAA height restrictions, flood levels, etc.), access to transportation, legal easements, historical designations and other factors. Rodriguez paragraph 17 disclosing calculate zoning code criteria and assess actual density capacity and/or development potential based on the specific zoning code, regulations and other limitations, using the property information; and at least one output interface for displaying the resulting assessment information. In one particularly preferred embodiment, a geographical information system (GIS) is accessed by the computer, under direction from the at least one computer program to look at conditions for an actual geographic site under investigation. Rodriguez paragraph 40 disclosing in addition, the computer program 16 can have a separate input interface 19 that is linked to outside sources (by wired or wireless communication) to update zoning codes used by the computer program 16 after codification. 60 to this end, a user can take a computer, smartphone, tablet or other device (i.e., the local device) to the specific site and, utilizing wireless communication, access a geographical information source to obtain GIS data for the site. The local device can be executing the computer program 16 locally, or computer program 16 can be executed on a remote computer or server in communication with the local device. Rodriguez paragraph 52  FIGS. 11-14 show various types of calibration tables. These tables can be customized by a user based on the specific requirements, laws, etc. of a municipality. Moreover, these tables may be configured to represent databases from which the calculations used in the system are derived. Each of these tables may include data entered into the table relating to Building Configurations, Lot Occupation/Coverage, Setback Configurations, Building Dispositions, Private Frontages, Newly Platted Lots, Infill, Densities, Transferable Building Functions, Transit Overlays, and Civic Zones. Rodriguez paragraph 56 disclosing in using this system, various property parameters are entered by a user. Afterwards, results will indicate whether lot density/type is compliant, as well as indicate possible subdivisions. Lot information is initially input into the system. Such information includes zoning category or designation, lot-width, lot-depth, types of abutting side and rear zones, and right of way dimensions. Selection boxes are also included for a user to indicate whether there is more than one frontage, whether an alley is accessible to the lot. Additional location variables may also be input into the system and include an indication of density increase areas, established setbacks, and distances to TOD's and transit stations. Additional customized options may also be included, depending on the municipality's specifications and include, but are not limited to indications of building certifications and participation in affordable public housing programs. Schematic representations may be included, as shown in FIG. 17, as well as Compliance Indicators. Implemented systems can also include more detailed interfaces having Maximum Lot Capacity, Building Function: Use, and Private Frontage Permitted Sections. Rodriguez paragraph 163 disclosing note that, the system 10 provides a simple input interface wherein the different factors (i.e., zoning, environmental, etc.) affecting the address can be easily tweaked to illustrate the effects that changes in zoning regulations or other factors can have on the actual total capacity available for the Address. For example, the system can be used to automatically calculate an actual area possible for the Address if a zoning variance were obtained for one or more variables under the zoning regulations affecting the Address.)

calculating, with a computing platform, at least one building envelope based on the custom data; (Rodriguez paragraph 82 disclosing more particularly, FIGS. 25 and 26 show screen shots of an exemplary input interface or GUI in which the user adjusts the calibration for a site of interest to determine zoning allowances, i.e., to generate, in real time, a building envelope allowable under the zoning code (i.e., a code compliant building). In the present preferred embodiments, the building envelope generated in this step sets the maximum values allowable under the zoning code, absent a zoning overlay in conflict with, and taking precedence over, the generally applicable zoning code. Results for adjustments made on the left are illustrated on the right of the screen and are updated in real time, as is the 3D illustration of the building. Rodriguez paragraph 142 disclosing output interfaces or displays 20, 22 and 24 can additionally display other types of information, including graphical information. This Display of Information can include, but is not limited to, one or more of:  Allowable building envelope vs. actual building floor plates; Rodriguez paragraph 157 disclosing if the result is compliant, output interfaces are provided to the user including, but not limited to, displays of the 3D volume of the building envelope (see, for example, 200 of FIG. 25B), the site plan front end and cross section/elevation diagrams. The system 10 then proceeds to calculate the building density according to the zoning code limitations (See, FIG. 23).)

 calculating, with the computing platform, a maximum actual building potential for a geographic area of interest; (Rodriguez paragraph 36 disclosing turning in detail to the drawings, FIG. 1 illustrates schematically a computer implemented system 10 for determining at least one of zoning code compliance or the development potential of a particular site using zoning codes applicable to that site. The system 10 can have different interfaces and complexity, depending on the target audience. Where the target audience is a developer who is not familiar with a particular zoning code, the system 10 can use simplified interfaces. The system 10 includes an input interface 12 for receiving property information 14; a computer program 16 (executed on a computer containing the computer program 16) for calculating zoning code criteria 17 and assessing zoning code compliance and development potential, using the property information 14; and output interfaces 20, 22, 24 for displaying the resulting assessments 26. Rodriguez paragraph 50 additionally, a Maximum Lot Capacity 97, which optionally includes maximum parking space capacity 99, is provided. As discussed herein, actual maximum capacity calculated can differ significantly from the maximum allowable capacity under the zoning code, due to environmental and other factors. As such, the actual maximum capacity may be a lower number than the maximum allowable capacity under the zoning code, knowledge of which is important to the real-estate professional when analyzing the development potential of an area of interest. Rodriguez paragraphs 154-155 disclosing present invention permits a real-estate professional to see the actual capacity of a building 300 that can be built on a site, taking into account all factors, and not merely a compliance with the zoning code. As such, the system 10 of the present invention goes beyond what is provided by systems that determine zoning compliance, by showing the user the actual potential for a site. FIGS. 22-24 show a general logic diagram for a method of calculating actual capacity or density and potential for a specific area in accordance with one particular embodiment of the invention. The method is implemented on a computer of system 10 which is particularly configured by software (i.e., computer program or programs 16) to execute the method.)

determining if the geographic area of interest is operable to support the custom data; (Rodriguez paragraph 41 disclosing based upon the calculated parameters, the system 10 further provides output interfaces 20, 22 which provide, by display or otherwise, information to the user including assessment 26 of the zoning code compliance. Output interfaces 20, 22 can include, but are not limited to, printers, computer monitors and/or screens coupled to cell phones, tablet devices, etc. A first output interface 20 will display, for example, whether the proposed property information 14 complies with lot density ranges and community types, which are codified with the specified zoning code, and what options may be available in compliance with the specified zoning code. Rodriguez paragraph 45 disclosing in this example, the employee would enter, manually and/or by electronic data transfer from a source of geographical data, all of the specific parameters required for a permit application. After input, the system would indicate in real-time whether or not the parameters are in compliance with the codified zoning code. If the parameters are non-compliant, then the system will be configured to display the reason(s) for non-compliance and whether the parameters could be modified upon application of a variance.)

wherein the computing platform is configured to send an alert to a graphical user interface (GUI);  (Rodriguez paragraph 45 disclosing in this example, the employee would enter, manually and/or by electronic data transfer from a source of geographical data, all of the specific parameters required for a permit application. After input, the system would indicate in real-time whether or not the parameters are in compliance with the codified zoning code. If the parameters are non-compliant, then the system will be configured to display the reason(s) for non-compliance and whether the parameters could be modified upon application of a variance. Additionally, system 10 can include a warning system that alerts the user of potential issues that may result in a development that is not compliant with the regulations. Rodriguez paragraph 157 disclosing if not, a notification system is triggered 132, and an output interface displaying a notification of non-compliancy 134 is provided to the user informing the user that the building envelope is not compliant with the zoning limitations. If the result is compliant, output interfaces are provided to the user including, but not limited to, displays of the 3D volume of the building envelope (see, for example, 200 of FIG. 25B), the site plan front end and cross section/elevation diagrams.)

wherein the GUI is configured to display the alert when the geographic area of interest is not operable to support the custom data; (Rodriguez paragraph 45 disclosing in this example, the employee would enter, manually and/or by electronic data transfer from a source of geographical data, all of the specific parameters required for a permit application. After input, the system would indicate in real-time whether or not the parameters are in compliance with the codified zoning code. If the parameters are non-compliant, then the system will be configured to display the reason(s) for non-compliance and whether the parameters could be modified upon application of a variance. Additionally, system 10 can include a warning system that alerts the user of potential issues that may result in a development that is not compliant with the regulations. Rodriguez paragraph 157 disclosing if not, a notification system is triggered 132, and an output interface displaying a notification of non-compliancy 134 is provided to the user informing the user that the building envelope is not compliant with the zoning limitations. If the result is compliant, output interfaces are provided to the user including, but not limited to, displays of the 3D volume of the building envelope (see, for example, 200 of FIG. 25B), the site plan front end and cross section/elevation diagrams.)

 providing recommendations to change the custom data; (Rodriguez paragraph 41 disclosing based upon the calculated parameters, the system 10 further provides output interfaces 20, 22 which provide, by display or otherwise, information to the user including assessment 26 of the zoning code compliance. Output interfaces 20, 22 can include, but are not limited to, printers, computer monitors and/or screens coupled to cell phones, tablet devices, etc. A first output interface 20 will display, for example, whether the proposed property information 14 complies with lot density ranges and community types, which are codified with the specified zoning code, and what options may be available in compliance with the specified zoning code. Rodriguez paragraph 45 disclosing in this example, the employee would enter, manually and/or by electronic data transfer from a source of geographical data, all of the specific parameters required for a permit application. After input, the system would indicate in real-time whether or not the parameters are in compliance with the codified zoning code. If the parameters are non-compliant, then the system will be configured to display the reason(s) for non-compliance and whether the parameters could be modified upon application of a variance.)

wherein the geographic area of interest is operable to support the recommended changes to the custom data; (Rodriguez paragraph 41 disclosing based upon the calculated parameters, the system 10 further provides output interfaces 20, 22 which provide, by display or otherwise, information to the user including assessment 26 of the zoning code compliance. Output interfaces 20, 22 can include, but are not limited to, printers, computer monitors and/or screens coupled to cell phones, tablet devices, etc. A first output interface 20 will display, for example, whether the proposed property information 14 complies with lot density ranges and community types, which are codified with the specified zoning code, and what options may be available in compliance with the specified zoning code. Rodriguez paragraph 45 disclosing in this example, the employee would enter, manually and/or by electronic data transfer from a source of geographical data, all of the specific parameters required for a permit application. After input, the system would indicate in real-time whether or not the parameters are in compliance with the codified zoning code. If the parameters are non-compliant, then the system will be configured to display the reason(s) for non-compliance and whether the parameters could be modified upon application of a variance. Rodriguez paragraph 51 disclosing the example shown in FIG. 10, an input area may be provided such that a user may enter Property Area and/or Community Types. Calculation Area/% Reductions Section may be also included based upon the Existing Infrastructure Area and/or percentages of Proposed Preservation, Proposed Infrastructure, and Proposed Civic Space. A separate Indicator may also be used to signal whether or not a Community Unit is compliant. Rodriguez paragraph 107 disclosing some of the values users can immediately see as a result of a calibration, based on potential zoning changes, include, but are not limited to: Changes in taxable value; Value of developable land in current market rates for that geospatial point; Changes in infrastructure demands, such as electricity, water, sewer, roads; Potential residential and daytime populations; Changes in parking; and Non-compliancy of lots or lots having limited development potential.)

updating the custom data; (Rodriguez paragraph 82 disclosing more particularly, FIGS. 25 and 26 show screen shots of an exemplary input interface or GUI in which the user adjusts the calibration for a site of interest to determine zoning allowances, i.e., to generate, in real time, a building envelope allowable under the zoning code (i.e., a code compliant building). In the present preferred embodiments, the building envelope generated in this step sets the maximum values allowable under the zoning code, absent a zoning overlay in conflict with, and taking precedence over, the generally applicable zoning code. Additionally, changes to the zoning allowances can be effectuated in real time by making changes via the input interface. In the present example, the dimensions of a lot, the frontages, the applicable zoning code and type, among other things, can be selected for use in generating a view of allowances under the selected zoning code. Additionally, sliders can be provided on the left that can be adjusted using a pointing device such as a mouse, or, on a touchscreen, a stylus or finger of the user, to adjust the parameters for a building on a particular site of interest. Results for adjustments made on the left are illustrated on the right of the screen and are updated in real time, as is the 3D illustration of the building.)

and creating a 3D model of the geographic area of interest with the updated custom data.  (Rodriguez paragraph 82 disclosing more particularly, FIGS. 25 and 26 show screen shots of an exemplary input interface or GUI in which the user adjusts the calibration for a site of interest to determine zoning allowances, i.e., to generate, in real time, a building envelope allowable under the zoning code (i.e., a code compliant building). In the present preferred embodiments, the building envelope generated in this step sets the maximum values allowable under the zoning code, absent a zoning overlay in conflict with, and taking precedence over, the generally applicable zoning code. Additionally, changes to the zoning allowances can be effectuated in real time by making changes via the input interface. In the present example, the dimensions of a lot, the frontages, the applicable zoning code and type, among other things, can be selected for use in generating a view of allowances under the selected zoning code. Additionally, sliders can be provided on the left that can be adjusted using a pointing device such as a mouse, or, on a touchscreen, a stylus or finger of the user, to adjust the parameters for a building on a particular site of interest. Results for adjustments made on the left are illustrated on the right of the screen and are updated in real time, as is the 3D illustration of the building.)

Referring to claim 14,

Rodriguez further discloses wherein the GUI is operable to filter and search at least one geographic area of interest by building parameters; wherein the building parameters include area, density, development, floor area ratio, folio number, jurisdiction, land use type, max height, max lot coverage, minimum lot size, minimum lot width, quantity of properties, quantity of transit routes, quantity of transit stops, street, total property size, water body and water body type. (Rodriguez paragraph 38 disclosing the property information 14, includes, but is not limited to, a zoning category, zoning designation or Density Zone specifier, lot width, lot depth, primary right-of-ways (ROW), community type, and property surroundings. The community type may be regional corridor development, traditional neighborhood development, cluster development, or any other community types outlined by the zoning code. Rodriguez paragraph 50 disclosing a Community Type Section may also be provided, which includes selection boxes, which allow a user to indicate whether the community type is a Transit-Oriented Development (TOD) or Transfer of Development Rights (“TDR”) Purchased type. Rodriguez paragraph 56 disclosing additional location variables may also be input into the system and include an indication of density increase areas, established setbacks, and distances to TOD's and transit stations. Additional customized options may also be included, depending on the municipality's specifications and include, but are not limited to indications of building certifications and participation in affordable public housing programs. Rodriguez paragraph 60 disclosing in one particular embodiment, the system 10 is embodied as an API based service providing results based on predetermined presets based on Folio Number, Address or Building ID.)

Referring to claim 15,

Rodriguez further discloses wherein the computing platform is configured to provide recommendations for a second geographic area of interest that is operable to support the custom data.  (Rodriguez paragraph 82 disclosing More particularly, FIGS. 25 and 26 show screen shots of an exemplary input interface or GUI in which the user adjusts the calibration for a site of interest to determine zoning allowances, i.e., to generate, in real time, a building envelope allowable under the zoning code (i.e., a code compliant building). In the present preferred embodiments, the building envelope generated in this step sets the maximum values allowable under the zoning code, absent a zoning overlay in conflict with, and taking precedence over, the generally applicable zoning code. Rodriguez paragraph 157 disclosing in order to determine the development potential and zoning compliance of a particular site, the system 10 utilizes the data for a particular site obtained from public data, geographical services and manual inputs, to determine zoning limitations and uses that fit within those zoning limitations for a particular site. The information is used to generate a physical building envelope for a building or buildings that is allowable, according to the zoning codes, for a site or sites (i.e., an area of interest). Rodriguez paragraph 161-162 As can be seen more particularly from FIGS. 29C-29K, the system 10 analyzes information of a particular site “Address” in the city of Miami, to determine the allowed uses under the applicable zoning code and to perform a maximum capacity analysis for the particular site. As shown in FIG. 29C, the report of the present preferred embodiment includes information about Address obtained from Google® Earth and/or geographic information systems (GIS) and/or another mapping service. As can be seen from FIG. 29D, in addition to the applicable zoning code (i.e., Miami 21 of May 2015), the system additionally considers other ordinances and/or environmental factors that affect the allowable density for the city.) 

Referring to claim 16,

Rodriguez further discloses further comprising determining infrastructure demands on a geographic area of interest; wherein the computing platform is configured to recommend changes to increase or decrease infrastructure demands. (Rodriguez paragraph 45 disclosing in this example, the employee would enter, manually and/or by electronic data transfer from a source of geographical data, all of the specific parameters required for a permit application. After input, the system would indicate in real-time whether or not the parameters are in compliance with the codified zoning code. If the parameters are non-compliant, then the system will be configured to display the reason(s) for non-compliance and whether the parameters could be modified upon application of a variance. Additionally, system 10 can include a warning system that alerts the user of potential issues that may result in a development that is not compliant with the regulations. Rodriguez paragraph 51 disclosing in the example shown in FIG. 10, an input area may be provided such that a user may enter Property Area and/or Community Types. Calculation Area/% Reductions Section may be also included based upon the Existing Infrastructure Area and/or percentages of Proposed Preservation, Proposed Infrastructure, and Proposed Civic Space. A separate Indicator may also be used to signal whether or not a Community Unit is compliant. Rodriguez paragraph 107 disclosing some of the values users can immediately see as a result of a calibration, based on potential zoning changes, include, but are not limited to: Changes in taxable value; Value of developable land in current market rates for that geospatial point; Changes in infrastructure demands, such as electricity, water, sewer, roads; Potential residential and daytime populations; Changes in parking; and Non-compliancy of lots or lots having limited development potential. Rodriguez paragraph 128 disclosing additionally, the output interfaces 20, 22, 24 can include reports on other elements generated by the system according to specific site information and zoning codes, such as, for example, Value Results, Infrastructure Demands and Display of Information. For example, a Value Results report provided via one of output interfaces 20, 22, 24 can include, but is not limited to, reporting:)

Referring to claim 17,

Rodriguez further discloses A system for real-time analysis of a geographic area of interest comprising: a computing platform constructed and configured for network communication with at least one remote device and at least one database, wherein the computing platform comprises a search module, an analytics module, and a compliance module; (Rodriguez paragraph 17 disclosing in a first aspect, a computer-implemented system for determining actual density capacity and/or development potential based on analysis of the zoning code and site-specific factors includes at least one input interface for receiving property information; at least one computer program, stored in non-transitory computer memory and executed by a processor of the computer, Rodriguez paragraph 40 disclosing in addition, the computer program 16 can have a separate input interface 19 that is linked to outside sources (by wired or wireless communication) to update zoning codes used by the computer program 16 after codification. 60 to this end, a user can take a computer, smartphone, tablet or other device (i.e., the local device) to the specific site and, utilizing wireless communication, access a geographical information source to obtain GIS data for the site. The local device can be executing the computer program 16 locally, or computer program 16 can be executed on a remote computer or server in communication with the local device.) 

wherein the at least one remote device comprises a graphical user interface (GUI), software, memory, and a processor; (Rodriguez paragraph 60 disclosing to this end, a user can take a computer, smartphone, tablet or other device (i.e., the local device) to the specific site and, utilizing wireless communication, access a geographical information source to obtain GIS data for the site. The local device can be executing the computer program 16 locally, or computer program 16 can be executed on a remote computer or server in communication with the local device. Rodriguez paragraph 81 disclosing to this end, a user can take a computer, smartphone, tablet or other device (i.e., the local device) to the specific site and, utilizing wireless communication, access a geographical information source to obtain GIS data for the site. The local device can be executing the computer program 16 locally, or computer program 16 can be executed on a remote computer or server in communication with the local device. Rodriguez paragraph 156 disclosing for example, a request 110 can be made using a keyboard of a laptop or tablet, a touchscreen of a mobile device or via another electronic device interface. The request may be received in an input interface of the system 10, which may be a graphical user interface (GUI), a computer or Internet form, virtual radio buttons, etc. In one particular embodiment of the invention, the user initiates a request via an API running on the user's local computing device (i.e., laptop, tablet, smartphone, etc.).)

wherein the software is executed by the processor; (Rodriguez paragraph 17 disclosing at least one computer program, stored in non-transitory computer memory and executed by a processor of the computer)

wherein the computing platform is configured to collect and transmit data corresponding to the geographic area of interest; (Rodriguez paragraph 156 disclosing once the request is made, the system 10 obtains GIS data electronically (wirelessly, or via a wired connection, as desired) for a specific site indicated in the input interface or by GPS and uses that information to designate a zoning code applicable to the particular site, and to obtain data relating to the particular site (i.e., setbacks, frontages, etc.).

wherein the data corresponding to the geographic area of interest includes geographic data, regulatory data, environmental data, building data, and custom data; (Rodriguez paragraph 13 disclosing actual development capacity entails volumetric analysis of zoning regulations in addition to real world limitations that may or may not be included in zoning codes. This includes, but is not limited to, parking, access and circulation, volumetric requirements, environmental constraints (such as FAA height restrictions, flood levels, etc.), access to transportation, legal easements, historical designations and other factors. Rodriguez paragraph 17 disclosing calculate zoning code criteria and assess actual density capacity and/or development potential based on the specific zoning code, regulations and other limitations, using the property information; and at least one output interface for displaying the resulting assessment information. In one particularly preferred embodiment, a geographical information system (GIS) is accessed by the computer, under direction from the at least one computer program to look at conditions for an actual geographic site under investigation. Rodriguez paragraph 52  FIGS. 11-14 show various types of calibration tables. These tables can be customized by a user based on the specific requirements, laws, etc. of a municipality. Moreover, these tables may be configured to represent databases from which the calculations used in the system are derived. Each of these tables may include data entered into the table relating to Building Configurations, Lot Occupation/Coverage, Setback Configurations, Building Dispositions, Private Frontages, Newly Platted Lots, Infill, Densities, Transferable Building Functions, Transit Overlays, and Civic Zones. Rodriguez paragraph 56 disclosing in using this system, various property parameters are entered by a user. Afterwards, results will indicate whether lot density/type is compliant, as well as indicate possible subdivisions. Lot information is initially input into the system. Such information includes zoning category or designation, lot-width, lot-depth, types of abutting side and rear zones, and right of way dimensions. Selection boxes are also included for a user to indicate whether there is more than one frontage, whether an alley is accessible to the lot. Additional location variables may also be input into the system and include an indication of density increase areas, established setbacks, and distances to TOD's and transit stations. Additional customized options may also be included, depending on the municipality's specifications and include, but are not limited to indications of building certifications and participation in affordable public housing programs. Schematic representations may be included, as shown in FIG. 17, as well as Compliance Indicators. Implemented systems can also include more detailed interfaces having Maximum Lot Capacity, Building Function: Use, and Private Frontage Permitted Sections. Rodriguez paragraph 163 disclosing note that, the system 10 provides a simple input interface wherein the different factors (i.e., zoning, environmental, etc.) affecting the address can be easily tweaked to illustrate the effects that changes in zoning regulations or other factors can have on the actual total capacity available for the Address. For example, the system can be used to automatically calculate an actual area possible for the Address if a zoning variance were obtained for one or more variables under the zoning regulations affecting the Address.)

wherein the building data includes a building type; (Rodriguez paragraph 46 teaching  The Building Information Section 50 provides an input interface for Total Built Area, Footprint Area, Building Stories, Primary Frontage Length, Building Type, Frontage Type, Residential Units, Lodging Room, Office Area, Retail Area, Parking Lot Area, and the number of Off-Street and On-Street Parking Spaces. Rodriguez paragraph 56 disclosing in using this system, various property parameters are entered by a user. Afterwards, results will indicate whether lot density/type is compliant, as well as indicate possible subdivisions. Lot information is initially input into the system. Such information includes zoning category or designation, lot-width, lot-depth, types of abutting side and rear zones, and right of way dimensions. Selection boxes are also included for a user to indicate whether there is more than one frontage, whether an alley is accessible to them lot. Additional location variables may also be input into the system and include an indication of density increase areas, established setbacks, and distances to TOD's and transit stations. Additional customized options may also be included, depending on the municipality's specifications and include, but are not limited to indications of building certifications and participation in affordable public housing programs. Schematic representations may be included, as shown in FIG. 17, as well as Compliance Indicators. Implemented systems can also include more detailed interfaces having Maximum Lot Capacity, Building Function: Use, and Private Frontage Permitted Sections.)

wherein the GUI is configured to receive the data corresponding to the geographic area of interest; (Rodriguez paragraph 82 disclosing more particularly, FIGS. 25 and 26 show screen shots of an exemplary input interface or GUI in which the user adjusts the calibration for a site of interest to determine zoning allowances, i.e., to generate, in real time, a building envelope allowable under the zoning code (i.e., a code compliant building See also paragraph 156 Referring now to FIGS. 1 and 22, there will be described on exemplary method 100 for determining an envelope for a building to be built on a particular site, in accordance with one particular embodiment of the present invention. The method is initiated by a user request made on an input device of the system 10. For example, a request 110 can be made using a keyboard of a laptop or tablet, a touchscreen of a mobile device or via another electronic device interface. The request may be received in an input interface of the system 10, which may be a graphical user interface (GUI), a computer or Internet form, virtual radio buttons, etc.).)

wherein the at least one remote device is configured to transmit data to the computing platform; (Rodriguez paragraph 60 disclosing in the present embodiment, the conditions of an actual site to be evaluated will be obtained, preferably, by GIS. To this end, a user can take a computer, smartphone, tablet or other device (i.e., the local device) to the specific site and, utilizing wireless communication, access a geographical information source to obtain GIS data for the site. The local device can be executing the computer program 16 locally, or computer program 16 can be executed on a remote computer or server in communication with the local device.)

wherein the computing platform is further configured to generate building analysis data;  (Rodriguez paragraphs 159-160 disclosing if the site is zoned for commercial or office use, the site and zoning data 150 is checked to see if there is a percentage allowed for this use. If so, the system calculates the density for other uses 152. The density calculations 146, 148, 154 are combined to provide all density results 154, which are provided to the user via an output interface displaying allowed density values 156, or via another medium (such as a printout). The density results are additionally provided to a building analysis logic (See, FIG. 24). Referring now to FIG. 24, there is illustrated one particular flow diagram of a method 160 for further analyzing (and displaying 162) the calculated density and physical envelope results based on the information provided by the user 164 when the request was made, or thereafter. More particularly, allowances are calculated 166 based on the zoning code, calibrations, density and physical envelope previously calculated. Additionally, in one embodiment, zoning and calibration information 168 is accessed to determine if parking space is required. If it is determined that parking is required, a parking layout is calculated 170 based on the parking data 172 for the site, including but not limited to, applicable zoning, available space, the type of spaces, the amount of shared parking, etc. The system then determines if the parking layout fits and, if not, triggers a notification system 174 to display a notification of the non-compliancy to the user 176. If the parking layout fits the site, the amount of parking is calculated 178. If the parking calculated is determined to fit the building envelope, the results are displayed to the user in an output interface 180. Otherwise, a notification is provided to the user 176 and the system reverts to manual inputs from the user 164 to adjust the relevant system parameters.)

46Attorney Docket No. 4320-003wherein the building analysis data includes a building envelope and the maximum actual building potential of the geographic area of interest; (Rodriguez paragraph 36 disclosing turning in detail to the drawings, FIG. 1 illustrates schematically a computer implemented system 10 for determining at least one of zoning code compliance or the development potential of a particular site using zoning codes applicable to that site. The system 10 can have different interfaces and complexity, depending on the target audience. Where the target audience is a developer who is not familiar with a particular zoning code, the system 10 can use simplified interfaces. The system 10 includes an input interface 12 for receiving property information 14; a computer program 16 (executed on a computer containing the computer program 16) for calculating zoning code criteria 17 and assessing zoning code compliance and development potential, using the property information 14; and output interfaces 20, 22, 24 for displaying the resulting assessments 26. Rodriguez paragraph 50 additionally, a Maximum Lot Capacity 97, which optionally includes maximum parking space capacity 99, is provided. As discussed herein, actual maximum capacity calculated can differ significantly from the maximum allowable capacity under the zoning code, due to environmental and other factors. As such, the actual maximum capacity may be a lower number than the maximum allowable capacity under the zoning code, knowledge of which is important to the real-estate professional when analyzing the development potential of an area of interest. Rodriguez paragraph 82 disclosing more particularly, FIGS. 25 and 26 show screen shots of an exemplary input interface or GUI in which the user adjusts the calibration for a site of interest to determine zoning allowances, i.e., to generate, in real time, a building envelope allowable under the zoning code (i.e., a code compliant building). In the present preferred embodiments, the building envelope generated in this step sets the maximum values allowable under the zoning code, absent a zoning overlay in conflict with, and taking precedence over, the generally applicable zoning code. Results for adjustments made on the left are illustrated on the right of the screen and are updated in real time, as is the 3D illustration of the building. Rodriguez paragraph 142 disclosing output interfaces or displays 20, 22 and 24 can additionally display other types of information, including graphical information. This Display of Information can include, but is not limited to, one or more of:  Allowable building envelope vs. actual building floor plates; Rodriguez paragraphs 154-155 disclosing present invention permits a real-estate professional to see the actual capacity of a building 300 that can be built on a site, taking into account all factors, and not merely a compliance with the zoning code. As such, the system 10 of the present invention goes beyond what is provided by systems that determine zoning compliance, by showing the user the actual potential for a site. FIGS. 22-24 show a general logic diagram for a method of calculating actual capacity or density and potential for a specific area in accordance with one particular embodiment of the invention. The method is implemented on a computer of system 10 which is particularly configured by software (i.e., computer program or programs 16) to execute the method.)

wherein the maximum actual building potential includes a maximum lot capacity, a maximum density, a maximum building area, and a maximum building envelope; (Rodriguez paragraph 17 disclosing in a first aspect, a computer-implemented system for determining actual density capacity and/or development potential based on analysis of the zoning code and site-specific factors includes at least one input interface for receiving property information; at least one computer program, stored in non-transitory computer memory and executed by a processor of the computer, is configured to calculate zoning code criteria and assess actual density capacity and/or development potential based on the specific zoning code, regulations and other limitations, using the property information; Rodriguez paragraph 82 in the present preferred embodiments, the building envelope generated in this step sets the maximum values allowable under the zoning code, absent a zoning overlay in conflict with, and taking precedence over, the generally applicable zoning code. Rodriguez paragraph 112 disclosing the allowance results can include: Maximum developable area size by use; Maximum number of residential/lodging units; Maximum developable area size of Commercial or Office uses; Rodriguez paragraph 158 disclosing the building envelope calculations from FIG. 22 are used to calculate the building density, as shown more particularly in FIG. 23. More particularly, in order to determine density or capacity, the system 10 checks the applicable data 140 to determine and display the property types allowed for the site 142, 144. If residential use and/or lodging are allowed, the residential density allowed under the code is calculated 146. If lodging is allowed, the lodging density is additionally calculated 148. Rodriguez paragraph 162 disclosing FIG. 29F (page 4 of the present exemplary report) illustrates the maximum lot capacity calculated by the system 10 of FIG. 1 for the Address, as allowed by the zoning regulations.)

wherein the computing platform is configured to determine if the at least one building envelope and the building type are allowable under at least one zoning code and/or at least one environmental factor for the geographic area of interest; ; (Rodriguez paragraph 41 disclosing based upon the calculated parameters, the system 10 further provides output interfaces 20, 22 which provide, by display or otherwise, information to the user including assessment 26 of the zoning code compliance. Output interfaces 20, 22 can include, but are not limited to, printers, computer monitors and/or screens coupled to cell phones, tablet devices, etc. A first output interface 20 will display, for example, whether the proposed property information 14 complies with lot density ranges and community types, which are codified with the specified zoning code, and what options may be available in compliance with the specified zoning code. Rodriguez paragraph 45 disclosing in this example, the employee would enter, manually and/or by electronic data transfer from a source of geographical data, all of the specific parameters required for a permit application. After input, the system would indicate in real-time whether or not the parameters are in compliance with the codified zoning code. If the parameters are non-compliant, then the system will be configured to display the reason(s) for non-compliance and whether the parameters could be modified upon application of a variance. Rodriguez paragraph 46 teaching The Building Information Section 50 provides an input interface for Total Built Area, Footprint Area, Building Stories, Primary Frontage Length, Building Type, Frontage Type, Residential Units, Lodging Room, Office Area, Retail Area, Parking Lot Area, and the number of Off-Street and On-Street Parking Spaces. This Section also includes selection boxes 52 where a user may input whether the building is Single Family Residential or whether the building includes a Parking Structure.  Rodriguez paragraph 55 disclosing FIGS. 17-21 show interfaces from an implemented system for determining zoning code compliance or development potential of a site based on the zoning codes applicable to that site. The system implements a code, which sets forth municipally sanctioned standards for specified zones and refers to the municipality's zoning map. The map illustrates designated zones for each property type, which is regulated by the code. In use, the system includes two primary steps for those interested in assessing zoning code compliance or determining development potential of the site. Rodriguez paragraph 82 disclosing more particularly, FIGS. 25 and 26 show screen shots of an exemplary input interface or GUI in which the user adjusts the calibration for a site of interest to determine zoning allowances, i.e., to generate, in real time, a building envelope allowable under the zoning code (i.e., a code compliant building). In the present preferred embodiments, the building envelope generated in this step sets the maximum values allowable under the zoning code, absent a zoning overlay in conflict with, and taking precedence over, the generally applicable zoning code. Additionally, changes to the zoning allowances can be effectuated in real time by making changes via the input interface. In the present example, the dimensions of a lot, the frontages, the applicable zoning code and type, among other things, can be selected for use in generating a view of allowances under the selected zoning code. Additionally, sliders can be provided on the left that can be adjusted using a pointing device such as a mouse, or, on a touchscreen, a stylus or finger of the user, to adjust the parameters for a building on a particular site of interest. Results for adjustments made on the left are illustrated on the right of the screen and are updated in real time, as is the 3D illustration of the building.)

wherein the computing platform is configured to determine a different building type that is allowable under the at least one zoning code and/or at least one environmental factor; (Rodriguez paragraph 42 disclosing is second interface 22 further refines the initial information displayed in the first output interface 20. Moreover, in this interface 22, a user may test several mixes of uses such as commercial, lodging, retail, and residential. And, in this interface, a user may optionally “test” additional options such as the addition of a parking structure or nearby area for parking. Rodriguez paragraph 47 disclosing The right side of FIG. 2 provides examples of output interfaces, showing various calculated, pre-determined, or determined parameters 60. In this example, a comparison of information provided and information allowed is shown. Such values, in this example include: zoning category or designation, Community Types, Lot Area, Density, Lot Coverage, Frontage Buildout, Maximum Height, number of developmental, residential, and transferable unity, Parking Spaces (according to all uses), Building Types, and Frontage Type, among others. The top right corner shows an identifier 65, indicating whether the Lot Proposal, based on inputted values, is compliant.)

wherein the GUI is configured for updating the custom data to create updated custom data; (Rodriguez paragraph 82 disclosing more particularly, FIGS. 25 and 26 show screen shots of an exemplary input interface or GUI in which the user adjusts the calibration for a site of interest to determine zoning allowances, i.e., to generate, in real time, a building envelope allowable under the zoning code (i.e., a code compliant building). In the present preferred embodiments, the building envelope generated in this step sets the maximum values allowable under the zoning code, absent a zoning overlay in conflict with, and taking precedence over, the generally applicable zoning code. Additionally, changes to the zoning allowances can be effectuated in real time by making changes via the input interface. In the present example, the dimensions of a lot, the frontages, the applicable zoning code and type, among other things, can be selected for use in generating a view of allowances under the selected zoning code. Additionally, sliders can be provided on the left that can be adjusted using a pointing device such as a mouse, or, on a touchscreen, a stylus or finger of the user, to adjust the parameters for a building on a particular site of interest. Results for adjustments made on the left are illustrated on the right of the screen and are updated in real time, as is the 3D illustration of the building.)

wherein the computing platform is configured to analyze the updated custom data in real- time; (Rodriguez paragraph 82 disclosing more particularly, FIGS. 25 and 26 show screen shots of an exemplary input interface or GUI in which the user adjusts the calibration for a site of interest to determine zoning allowances, i.e., to generate, in real time, a building envelope allowable under the zoning code (i.e., a code compliant building). In the present preferred embodiments, the building envelope generated in this step sets the maximum values allowable under the zoning code, absent a zoning overlay in conflict with, and taking precedence over, the generally applicable zoning code. Additionally, changes to the zoning allowances can be effectuated in real time by making changes via the input interface. In the present example, the dimensions of a lot, the frontages, the applicable zoning code and type, among other things, can be selected for use in generating a view of allowances under the selected zoning code. Additionally, sliders can be provided on the left that can be adjusted using a pointing device such as a mouse, or, on a touchscreen, a stylus or finger of the user, to adjust the parameters for a building on a particular site of interest. Results for adjustments made on the left are illustrated on the right of the screen and are updated in real time, as is the 3D illustration of the building.)

and wherein the computing platform is configured to update the building analysis data in real- time based on the updated custom data.  (Rodriguez paragraph 82 disclosing more particularly, FIGS. 25 and 26 show screen shots of an exemplary input interface or GUI in which the user adjusts the calibration for a site of interest to determine zoning allowances, i.e., to generate, in real time, a building envelope allowable under the zoning code (i.e., a code compliant building). In the present preferred embodiments, the building envelope generated in this step sets the maximum values allowable under the zoning code, absent a zoning overlay in conflict with, and taking precedence over, the generally applicable zoning code. Additionally, changes to the zoning allowances can be effectuated in real time by making changes via the input interface. In the present example, the dimensions of a lot, the frontages, the applicable zoning code and type, among other things, can be selected for use in generating a view of allowances under the selected zoning code. Additionally, sliders can be provided on the left that can be adjusted using a pointing device such as a mouse, or, on a touchscreen, a stylus or finger of the user, to adjust the parameters for a building on a particular site of interest. Results for adjustments made on the left are illustrated on the right of the screen and are updated in real time, as is the 3D illustration of the building.)

Referring to claim 19,

Rodriguez further discloses wherein the computing platform is configured to identify non- compliant custom data, wherein the non-compliant custom data is not allowable under the zoning code and/or the maximum actual building potential wherein the at least one computing platform 47Attorney Docket No. 4320-003 is configured to send alerts about the non-compliant custom data to the at least one remote device, and wherein the GUI is operable to displays alerts about the non-compliant custom data. (Rodriguez paragraph 45 disclosing in this example, the employee would enter, manually and/or by electronic data transfer from a source of geographical data, all of the specific parameters required for a permit application. After input, the system would indicate in real-time whether or not the parameters are in compliance with the codified zoning code. If the parameters are non-compliant, then the system will be configured to display the reason(s) for non-compliance and whether the parameters could be modified upon application of a variance. Additionally, system 10 can include a warning system that alerts the user of potential issues that may result in a development that is not compliant with the regulations. Rodriguez paragraph 157 disclosing if not, a notification system is triggered 132, and an output interface displaying a notification of non-compliancy 134 is provided to the user informing the user that the building envelope is not compliant with the zoning limitations. If the result is compliant, output interfaces are provided to the user including, but not limited to, displays of the 3D volume of the building envelope (see, for example, 200 of FIG. 25B), the site plan front end and cross section/elevation diagrams.)

Referring to claim 20,

Rodriguez further discloses wherein the GUI is operable to display a multi-tract building, wherein the GUI is operable to allow modification of building elements on individual tracts and/or buildings that comprise the multi-tract building. (Rodriguez paragraph 42 disclosing This second interface 22 further refines the initial information displayed in the first output interface 20. Moreover, in this interface 22, a user may test several mixes of uses such as commercial, lodging, retail, and residential. And, in this interface, a user may optionally “test” additional options such as the addition of a parking structure or nearby area for parking.
Rodriguez paragraph 43 teaching the additional software or computer-executed code is configured to determine proposals for re-zoning a property, using different mixtures of zoning densities, open spaces, and infrastructure areas. Each density zone will display, for example, an estimated number of dwelling units based on the allowed density within each zone. Rodriguez paragraph 45 disclosing in this example, the employee would enter, manually and/or by electronic data transfer from a source of geographical data, all of the specific parameters required for a permit application. After input, the system would indicate in real-time whether or not the parameters are in compliance with the codified zoning code. If the parameters are non-compliant, then the system will be configured to display the reason(s) for non-compliance and whether the parameters could be modified upon application of a variance. Additionally, system 10 can include a warning system that alerts the user of potential issues that may result in a development that is not compliant with the regulations. Rodriguez paragraph 46 disclosing the Building Information Section 50 provides an input interface for Total Built Area, Footprint Area, Building Stories, Primary Frontage Length, Building Type, Frontage Type, Residential Units, Lodging Room, Office Area, Retail Area, Parking Lot Area, and the number of Off-Street and On-Street Parking Spaces. This Section also includes selection boxes 52 where a user may input whether the building is Single Family Residential or whether the building includes a Parking Structure.)


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rodriguez (US 20160110824) in view of Budlong (US 20190066241)

Referring to claim 2,

Rodriguez does not explicitly disclose wherein the computing platform is configured to search a multiplicity of geographic areas of interest based on the at least one zoning code, the at least one building envelope, and the custom data, and wherein the computing platform is configured to determine a geographic area of interest of the multiplicity of geographic areas of interest that best matches the custom data.  

However, Budlong, which is directed to searching real property data relative to zoning and land-use development controls, teaches wherein the computing platform is configured to search a multiplicity of geographic areas of interest based on the at least one zoning code, the at least one building envelope, and the custom data, and wherein the computing platform is configured to determine a geographic area of interest of the multiplicity of geographic areas of interest that best matches the custom data. (Budlong paragraph 270 teaching the invention solves the problem of focusing on a specific location and then identifying the land-use development potential and/or use restrictions. Instead, the user can query data to find results based on their specific interest in knowing the land-use development potential and/or use restrictions as well as the contextual data around the subject such as “location change indicators”, 67, which provides data analytics regarding physical changes completed, underway or planned in the queried area. Another example is to run a search for properties allowing a specific use, 56, in which the structured data base is able to return parcel-level data for matches. Budlong paragraph 307 disclosing the Zoning Score in one version, is based on a per property basis and focuses on signifying if the property appears to be conforming or non-conforming as well as projecting upside potential or downside risk using either public record data or user provided data. Other versions are by perspective (such as buyer, remodeler, renter, investor, seller) neighborhood or geographic area. The invention includes the ability for users to iterate using a pre-programmed calculator based on the zoning rules and includes web-based and mobile APIs. Budlong paragraph 394 teaching by using Zonability's technology, the user would enter the search for “retail” in the primary field, “women's apparel” or “dress store” in the secondary field to find a printout of zoning codes in a specified city or county that matches those uses requested. Budlong paragraph 486 teaching the results can be returned and the user can iterate and/or filter by changing a search parameter. Results matching the critiera are returned can be paired with location change indicator data. This provides more context about the locations retrieved and comprises demographics, permits, retail sales, transportation proximity, workforce accessibility. Budlong paragraph 502 teaching data retrieval shows locations matching search criteria with property specific information comprising the property data, zoning, the use requested “hotel” and the permission for all 100,000 to 150,000 square foot buildings in the 3 cities requested.)

One of ordinary skill in the art would have been motivated before the effective filing date to combine the inventions disclosed in Rodriguez and Budlong as they are directed to the same field of endeavor identifying  whether a property is compliant with regulations. 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodriguez in view of Budlong to incorporate wherein the computing platform is configured to search a multiplicity of geographic areas of interest based on the at least one zoning code, the at least one building envelope, and the custom data, and wherein the computing platform is configured to determine a geographic area of interest of the multiplicity of geographic areas of interest that best matches the custom data with the motivation of enabling users to identify a plurality of properties that parameters defined by a user and determine which property matches the user’s defined parameters best. (Budlong paragraphs 307 and 502)

Referring to claim 18,

Budlong further teaches wherein the computing platform is configured to search a multiplicity of geographic areas of interest based on the at least one zoning code, the building envelope generated, and the custom data, and wherein the computing platform is configured to determine a geographic area of interest of the multiplicity of geographic areas of interest that best matches the custom data.  (Budlong paragraph 270 teaching the invention solves the problem of focusing on a specific location and then identifying the land-use development potential and/or use restrictions. Instead, the user can query data to find results based on their specific interest in knowing the land-use development potential and/or use restrictions as well as the contextual data around the subject such as “location change indicators”, 67, which provides data analytics regarding physical changes completed, underway or planned in the queried area. Another example is to run a search for properties allowing a specific use, 56, in which the structured data base is able to return parcel-level data for matches. Budlong paragraph 307 teaching the Zoning Score in one version, is based on a per property basis and focuses on signifying if the property appears to be conforming or non-conforming as well as projecting upside potential or downside risk using either public record data or user provided data. Other versions are by perspective (such as buyer, remodeler, renter, investor, seller) neighborhood or geographic area. The invention includes the ability for users to iterate using a pre-programmed calculator based on the zoning rules and includes web-based and mobile APIs. Budlong paragraph 486 teaching the results can be returned and the user can iterate and/or filter by changing a search parameter. Results matching the critiera are returned can be paired with location change indicator data. This provides more context about the locations retrieved and comprises demographics, permits, retail sales, transportation proximity, workforce accessibility. Budlong paragraph 502 teaching data retrieval shows locations matching search criteria with property specific information comprising the property data, zoning, the use requested “hotel” and the permission for all 100,000 to 150,000 square foot buildings in the 3 cities requested.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rodriguez in view of Budlong to incorporate wherein the computing platform is configured to search a multiplicity of geographic areas of interest based on the at least one zoning code, the building envelope generated, and the custom data, and wherein the computing platform is configured to determine a geographic area of interest of the multiplicity of geographic areas of interest that best matches the custom data with the motivation of enabling users to identify a plurality of properties that parameters defined by a user and determine which property matches the user’s defined parameters best. (Budlong paragraphs 307 and 502)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Fosburgh et al. (US 20090094077) – directed to site development planning. 

Crisci et al. (US 20190228486) – directed to an automated system to assist people desiring to have a house built to match available blocks of land with compatible building floor plans.

Schembari et al. (US 20150032479) – directed to determining and evaluating building codes.

Tierney (US 20180268087) – directed to evaluating a building project design includes a database to store information regarding a plurality of building sites, and a plurality of building interior unit designs.

Esposito et al. (US 20190272669) – directed to given a parcel of land that is regulated by city zoning rules, the system and method described uses a combination of rule based coded and machine learning to parametrically create geometry for the maximum or optimal buildable envelope with the least amount of regulation.

Sigaty et al. (US 20130132041) – directed to a system and method processes data and implements geographic based queries to allow users to visualize 3-D representations or massings of a building considering various zoning parameters for a real estate parcel. 

Fadeev et al. (US 20180025452) – directed to optimizing a building construction by pursuing the highest net earnings from a potential development project through a computer-implemented optimization of the cost-related parameters and revenue-related parameters to maximize profit from the development project.

Putnam et al. (US 20050114017) – directed to an interactive method for designing parcels. 

Detwiler et al. (US 20150154318) – directed to a computer-implemented land planning system that is designed to generate at least one conceptual fit solution to a user-defined land development problem.

Sims et al. (US 20170308549) – directed to searching land parcels, e.g., to identify appropriate land parcels for property development.

Carrington (US 20140074736) – directed to retrieving and serving the regulatory history of a property. 

Santarone et al. (US Patent No. 10,025,887) – directed to modeling a stated objective, which is based upon an augmented virtual model of a residential structure and property, and calculating future performance of the structure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MONAGHAN whose telephone number is (571)270-5523. The examiner can normally be reached on Monday- Friday 8:30 am - 5:30 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.J.M./
Examiner, Art Unit 3689
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689